 TEXTRON, INC.131Textron,Inc. (Talon Division)and International La-dies'Garment Workers' Union, AFL-CIO. Cases11-CA-4481,11-CA-4571, 11-CA-4607,and 11-RC-3274September 19, 1972DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn April 5, 1972, Trial Examiner Sidney Sher-man issued the attached Decision in this proceeding.Thereafter,Respondent and General Counsel filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm the TrialExaminer's rulings, findings,' and conclusions, asherein modified, and to adopt his recommended Or-der.We agree with the Trial Examiner that Respon-dent violated Section 8(a)(1) of the Act by Plant Man-ager Karle's statements that if the employees selectedtheUnion as their bargaining representative, hewould or could "bargain from scratch" and that theemployees might well end up with fewer benefits thanthey currently enjoyed. These statements were madein April 20 speeches which, the Trial Examiner found,also contained other coercive remarks. When viewedin this context and in light of Respondent's otherunfair labor practices, the "bargain from scratch"statements reasonably tended to threaten employeeswith loss of existing benefits if they selected the Un-ion.2We also agree with the Trial Examiner, for thereasons stated by him, that Respondent violated Sec-tion 8(a)(3) of the Act by discharging Shillinglaw andBurgess because of their union activities. In so find-ing, it is unnecessary, however, to resolve the questionof whether or not Shillinglaw and Burgess might actu-ally have interfered with production in violation ofRespondent's no-solicitation rule,' since the recordamply demonstrates, and the Trial Examiner found,that the rule was, in any event, disparately appliedand enforced against the discriminatees to prohibitunion activities.tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Textron, Inc. (Talon Division), York,South Carolina, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.IT IS FURTHER ORDERED that the election in CaseI1-RC-3274 be, and it hereby is, set aside and thatproceeding is hereby dismissed.IThe Respondent has excepted to certain credibilityfindingsmade by theTrial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibilityunlessthe clear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd. 188 F 2d362 (C A 3) We have carefully examined the record and find no basis forreversing his findings.2Host International, Inc,195 NLRB No 66, discussed by the Trial Exam-iner, is clearly distinguishable on its facts, as there stated. The TrialExaminer's reference (at fn 13 of his Decision) to that case as "a sport case"is, therefore, inaccurate3In the absence of exceptions thereto, we adopt,pro forma,the TrialExaminer's finding that Respondent's no-solicitation rule is not invalid onits faceTRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The initial chargeherein was served upon Respondent I on February 11,1971,2the consolidated complaint issued on August 4, and onSeptember 16 the Regional Director issued an order consol-idating the instant complaint cases with the representationcase. The hearing was held on November 2 through 5, No-vember 30, and December 1. The issues litigated related toalleged violations of Section 8(a)(1), (3), and (5) of the Act.After the hearing briefs were filed by the General Counseland the Union?Upon the entire record,4 including the demeanor of thewitnesses, I make the following:FINDINGS AND RECOMMENDATIONSIRESPONDENTSBUSINESSTextron, Inc., hereinafter called Respondent, is a cor-poration with a principal office at Providence, Rhode Is-land. It owns and operates a number of plants throughoutthe United States, including the one at York, South Caroli-na, involved herein. It annually ships in interstate com-merce goods valued at more than $50,000. Respondent isengaged in commerce under the Act.IITHE UNIONInternational Ladies' Garment Workers' Union, AFL-CIO, hereinafter called the Union,is a labor organizationunder the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-1Respondent's name appears as amended at the hearing2All dates herein are in 1971, unless otherwise indicated3There was also received a postheanng stipulation which was admitted inevidence as TX Exh 1. See the order of February 3, 19724 For corrections of the transcript and various evidentiary rulings, see theorders of February 3 and March 6, 15, and 23, 1972199 NLRB No. 17 132DECISIONSOF NATIONALLABOR RELATIONS BOARDIIITHE MERITSThe following issues were litigated herein:1.Whether Respondent violated Section 8(a)(l) by in-terrogation, threats, surveillance, creating an impression ofsurveillance and of the futility of employee union activity,and admonishing an employee to have no traffic with theUnion?2.Whether Respondent violated Section 8(a)(3) by dis-charging employees for union activity?53.Whether Respondent violated Section 8(a)(5) by re-fusing to bargain with the Union on and after February 15?4.Whether Respondent interfered with freedom ofchoice in the Board election held on April 22?5.Whether the challenges to certain of the ballots castin that election should be sustained?A. Sequence of EventsRespondent employs about 120 employees at the in-stant plant. The Union's attempt to organize the employeesbegan late in January with the circulation among the em-ployees of a petition on behalf of the Union. The signing ofauthorization cards for the Union began about the sametime and continued during the next few months. On themorning of February 3, Plant Manager Karle received areport concerning the circulation of the foregoing petitionand proceeded to address the employees on each of the nextthree shifts in captive audience speeches, in which he ex-pressed his views about unions and warned the employeesagainst engagingin union activity to the neglect of their ownwork or so as to interfere with the work of others. On Feb-ruary 9, Respondent received a telegram from the Unionadvising that 29 named employees were members of theUnion and of its organizing committee 6 On February 15,the UnionsentRespondent another wire, claiming to haveauthorization cards from a majority of its production andmaintenanceemployees and requesting recognition. In aletter of February 18, Respondent rejected that request,expressingdoubt concerning the Union's majority status.Observing that the Union had already filed a petition withthe Board foran election,Respondent suggested that theissue be settled in that proceeding.Between February 4 and March 15, eight of the allegeddiscriminatees ceased to work for Respondent under thecircumstancesdescribed below. The Board election washeld on April 22. On April 20, management representativesagain addressed the employees on the subject of the Umon.The election resulted in 53 votes for the Umon, 59 against,and 14 challenged ballots, including the ballots of 8 of thealleged discriminatees. The Union filed timely objections tothe election.On September 16, 1971, the Regional Director issueda report on the objections and challenges, in which he remit-ted all the objections and most of the challenges to the5The complaint alleged 14 discriminatory discharges. Of these,Durbin'scase was dismissed at the hearing on Respondent'smotion, thecases ofLowry and P. Williams were withdrawn by the General Counsel at thehearing,and thatofW. Millerwas withdrawn after the hearing.6 TX Exh 2instant complaint case.B. Discussion1.The 8(a)(1) issuesa. InterrogationBurgess worked on the third shift from 11 p.m. to 7 a.m.He testified that he reported for work at 12:15 a.m. onFebruary 4, 1-1/4 hours late, arriving in the middle of PlantManager Karle's speech to the third shift; that about 12:30a.m., immediately after the completion of the speech, heaccompanied his supervisor, Ogden, to his office, where thelatter asked Burgess what he thought of the speech; that,when the witness gave a noncommittal answer, Ogden de-clared he would fight the Union because it would not "helpthe company's production"; that about this time E. Bailey,K. Branham, and A. Wade amved in Ogden's office; thathe asked all four what they thought about the Union; thathe told the others that Burgess had said he was opposed tothe Union; and that the witness denied that such was thecase.E. Bailey testified about an occasion when Ogdenasked him and Burgess what they thought about the Union,but was of the opinion that this happened on February 7.K. Branham testified that on an unspecified date Ogdenasked the witness what he thought of Karle's speech. A.Wade was not examined on the point.Ogden denied that he had asked any of the foregoingemployees what they thought about the Union. He ac-knowledged only that after Karle's speech he told K. Bran-ham that he did not think a union would help productionbut he insisted that this was in reply to a question from K.Branham about Ogden's views on the speech.?Although Burgess' version was not fully corroboratedby the other employees, I was favorably impressed by hisdemeanor and the circumstantiality of his account, and findthat Ogden did ask him early in February what he thoughtof the Umon. Moreover, on the basis of demeanor I creditK. Branham and find that Ogden asked him what hethought of Karle's speech anent the Union. Such inquirywas calculated to convey the impression that Respondentwas seeking a clue to K. Branham's sentimentsabout theUnion.Garvin testified that early in February Supervisor Caincame to his work station and asked what he thought ofKarle's speech and how he felt about the Union coming intothe plant, and that there ensued a discussion, in which Caindeprecated the employees' need for a union. Cain acknowl-edged that he asked several employees, including Garvin,what they thought of Karle's speech. While denying that heasked Garvin how he viewed the advent of the Union, Cainadmitted that the two had a discussion of the Union alongthe lines related by Garvin.7Ogden, moreover,disputed Burgess' chronology, asserting that Karle'sspeech began at 11.10 p.m. on February3, and that Burgess reported at 11:30p in. However, he did not denythat Burgess amved in time to hear,and didhear, at leastpart of Karle's speech.While Karle's ownchronologyindicatesthat the speechwas concluded well before 11.30 p.m.,Icredit Burgess'testimony that he joined the meeting while it was still in progress,since hehad no apparent ulteriormotive for fabricating such testimony. TEXTRON, INC.133On the basis of demeanor, as well as various mattersreflecting on Cain's credibility, which are discussed else-where in this Decision, Garvin is credited. Moreover, forreasons already noted, even Cain's admitted interrogationof Garvin and others about their views concerning Karle'sspeech would constitute an apparent probing into their un-ion sentiments.Simpson testified that inmid-March SupervisorGreene came to her work station, asked if she had heardabout the union campaign and what she thought about it,and promptly repeated the same questions to Kemp, whoworked next to Simpson. Although acknowledging that hedid on that occasion approach Simpson while she was atwork and ask her what she thought of Karle's speech,Greenedisputed the balance of her testimony. I was morefavorably impressed by the candor of Simpson's demeanorand credit her. In any event, for reasons already noted, evenGreene's admitted query about the speech would, in itself,be construable as interrogation about Simpson's union sen-timents.Simpson added that the day before the election Person-nel Director Jones came to her work station and, after ref-erring to the union button she was wearing, asked her if shehad "thought it over," and, when she answered that she had,a discussion ensued about insurance benefits and some oth-ermatters mentioned in Karle's speech. Jones acknowl-edged that he made some reference to Simpson's unionbutton but denied that he asked her if she had "thought itover." On the basis of her demeanor, as well as the circum-stantiality of her testimony, Simpson is credited.There was no substantial dispute, and it is found, thatafter Karle's speech early in February Supervisor William-son asked M. Branham what she thought about the speech.Brakefield testified that on April 20, after the preelec-tion speech delivered to the employees that day, SupervisorCain asked her if she had any questions about the speech;that a discussion ensued, in which Cain cast aspersions onthe Union's motives, warned her of the perils of associatingwith unions, and admonished her to think the matter overand let him know of her decision; that later that day thediscussion was renewed along the same lines; and that thenext morning Cain asked her if she had thought the matterover, whereupon she showed him the union pin she waswearing. Cain denied any interrogation of Brakefield, insist-ing that the only discussion of the Union between them wasinitiated by her, when she asked him why other employeeshad turned against her; and that he suggested that it mightbe due to their antagonism to the Union. Since I regardBrakefield as a more candid witness than Cain, I credit herand find that she was interrogated as related by her.A. Wade testified that on February 9, his supervisor,Ogden, asked him either whether he was for the Union orwhy he was for the Union,8 and warned that if the witnesscontacted the Union he would be discharged. However, headmitted that in his pretrial affidavit he attributed to Ogdenthe somewhat different threat that a few people would bedischarged if they contacted the Union. Ogden denied thatthere was any such conversation. In view of A. Wade'sapparent uncertainty and vacillation about the tenor ofsThe witness gave both versionsOgden's remarks, and as I was not favorably impressed byA. Wade's demeanor, I credit Ogden and find no interroga-tion here.C. Quinn testified that over a period of several weeks,beginning in February, his supervisor, Greene, would cometo the witness' work station once or twice a week and askhim what he thought about the Union. Greene insisted thathis interrogation of C. Quinn consisted only in asking him,afterKarle's February speech, whether he had any ques-tions about it.While I credit Greene, even his admittedinquiry about Karle's speech constituted an apparent prob-ing into C. Quinn's union sentiments.Carpenter testified that on April 21, Cain asked her ifshe had any questions about the speech delivered by Karlethe day before and that, when she answered in the negative,he launched into a discussion of the shortcomings of unionsand the misfortunes that might befall her under a union, andgave a vivid account of the hardships his own family hadsuffered during the strike, in which he had been involved inprevious employment. Cain acknowledged that he askedCarpenter whether she had any questions about Karle'sspeech, but denied that he made the antiunion remarks thatshe ascribed to him. On the basis of demeanor,as well asthe circumstantiality of her testimony, Carpenter is cred-ited.In the context of the other violations found below, it isdetermined that the foregoing interrogation of Burgess, E.Bailey,Garvin, C. Quinn, Simpson, K. Branham,Brake-field, and Carpenter was coercive and, hence, unlawful.b.Creating impressionof futilityof union activitiesAlthough Karlemade speeches to the employees onFebruary 3, in which he expressed his views about the Un-ion, the General Counsel in his brief relies only on thosemade by Karle and another official,J.Williams,on April20, 2 daysbefore the election, and only the latter speecheswill be here considered.Accordingto K. Branham, Karlestated,inter alia,that the existing level of employee benefitsat the instant plant was higher in certain respects than it wasunder a union contract at Respondent'sWoodland plant;that the Union's only weapon was the strike;and that incase of a strike the strikers would be permanently replacedand could not get their jobs back.As forJ.Williams, K.Branham attributed to him the remark that,if the Unionwon the election,bargaining would start from scratch andnot from the level of existing benefits.Brakefield testifiedthat Karle stated,inter alia,that,in dealing with a union,Respondent's approach would be not what it could grantthe employees but what it could"get by with."M. Branhamtestified that Karle saidthat the onlyway the Union couldobtain anything for the employees was to strike;that Re-spondent would not yeild to a strike but would fill thestrikers' fobs with permanent replacements;that any bar-gaining with the Union would not have to start from ex-isting benefit levels but would start from the level of theminimum wage law; that the Union could not get the em-ployees anything that Respondent was not willing or able togrant; and that a strike was the only means the Union hadto pressure Respondent to give anything more.Karle testified that,while in the April 20 speech he 134DECISIONSOF NATIONALLABOR RELATIONS BOARDstated that economic strikers could be replaced,he did notsay they never could return,and he denied saying that theUnion could not get anything for the employees that theycould not get without a union.Personnel Director Jonestestified thatKarle said that replaced strikers could notreturn so long as their jobs were filled,that in many casesemployees ended up with"lessmoney"than they had be-fore bargaining began,that no law required bargaining formore than the minimum wage of $1.60 per hour,and that,if economic conditions so required,Respondent could cer-tainly bargain in that fashion.Jones professed to be unableto recall any reference to strikes other than that Respondentwould not yield to strike pressure nor did he recall anystatement by Karle that the employees could get as muchwithout a union as with a union.However,SupervisorShives did recall such a remark.According to Shives, Karlealso said that Respondent was required only to bargain ingood faith and that all the Union could do was call a strike,that the Union could not force Respondent to do anything,and that,if the strikers'fobs were filled by permanent re-placements,the strikers could not return to work so long assuch replacements were still there.It is apparent from the foregoing that there was nosubstantial dispute that Karle told the employees that col-lective bargaining does not always result in higher wages butoften has the opposite effect;that both Karle and J. Wil-liams warned that,if the Union won the election,Respon-dent would not have to bargain from the level of existingbenefits but would start from"scratch"or, with respect towages, from the level prescribed by the minimum wage law;thatKarle added that,in bargaining with the Union,Respondent's approach would be not what it could affordto pay but what was the least it had to give,that the onlyway the Union could force Respondent to grant more thanitwas willing to concede was to call a strike, that Respon-dent would not yield to strike pressure,and that the strikers'jobs would be filled by permanent replacements.There was dispute,however,as to whether (1) Karlesaid flatly that permanently replaced strikers could not gettheir jobs back or whether he merely said, as Jones andShives claimed,that they could not return to work so longas their jobs were filled; (2)Karle said that the employeescould not get anything more with a union than they couldget without a union;and (3)as Jones claimed, Karle qual-ified his warning that Respondent would bargain from thelevel of the legal minimum wage by stating that it would doso if economic conditions dictated.As to all the foregoing areas of conflict,itmay be notedthat,although Jones expressed the belief that a tape rec-ordingwasmade of theApril20speeches,andRespondent's counsel acknowledged at the hearing that hehad the written text of Karle's speech,Respondent did notproduce such recording or text nor did it explain its failureto do so.That circumstance warrants the inference that suchdocumentation would not have aided Respondent's case.9Moreover,with respect to item (3), above,I deem it signifi-cant that Karle,himself,did not corroborate Jones' version,and that there was, in any event,no denial that J. Williams9 SeeAuto Workers vN L R B,459 F2d 1329 (C.A D C.), for a collectionof Board and court decisions on this point.made the reference to bargaining from scratch ascribed tohim by K.Branham.1°And,as to item(2), above,not onlywas Jones'corroboration of Karle'sdenial less than une-quivocal,but Shives'testimony directly contradictedKarle's. It is therefore found that both Karle and J. Wil-liams stated,without any qualification,that bargainingneed not start from the level of existing benefits but wouldstart from scratch.It is further found that Karle declaredthat collective bargaining often resulted in a reduction inexisting benefits;that,in bargaining with the Union, Re-spondent would be governed not by how much it couldafford to give but by how little it could get by with;that theUnion could not get the employees anything that Respon-dent was not willing to grant;that a strike was the Union'sonly means of bringing pressure on Respondent for bar-gaining concessions but Respondent would not yeild tosuch pressure;and that the strikers'jobs would be filled bypermanent replacements,therebyprecluding the strikersfrom reclaiming their jobs.InRaytheon Company,160 NLRB 1603, the Board af-firmed a Trial Examiner's finding of an 8(a)(1) violationbased on remarks in an employer's speech,which were strik-ingly similar to those enumerated above,and which weresummarized by the Board as follows:That ...negotiations would start from scratch and theemployees could end up losing some of their presentbenefits; that a union could not guarantee [the employ-ees] anything but could gain for them only such bene-fits as the Company would grant;that union's onlyweapon for enforcing bargaining was the strike and astrike would impose hardships ....InAstronautics Corporation of America,164 NLRB 623,the Board found to be unlawful the following statement:Under the law an employer is not required even tocontinue in effect its existing benefits if a union wins.Bargaining is a two-way street and it starts fromscratch.The Board characterized that statement as carrying with it"the coercive implication that the employees may wind upwith less than. . .they already have,in the event theyexercise their lawful right to bargain collectively ...."InAerovox Corporationof MyrtleBeach,South Caroli-na,172 NLRB No. 92,the Board found to be violative ofSection 8(a)(1) an employer's letter,which stated: "Remem-ber, the Union cannot guarantee that present benefits willcontinue under a union contract.Bargaining starts fromscratch!"The letter added that a strike was the union's onlyrecourse against an "unwilling"employer. The Board said:The tone of the letter left little doubt but that Respon-dent would be such an "unwilling" employer. In thecontext of the other substantial unfair labor practicescommitted by Respondent,we find that the letter wascalculated to imply a threat of reprisal should the em-ployees select the Union and was also intended to makethe employees realize the futility of selecting a union;itwas thus coercive.And, inOhn Mathieson Chemical Corporation,185NLRB 467,the Board affirmed a Trial Examiner's findingthat Section 8(a)(1) was violated by an employer's statementthat"allbenefits would be negotiated from scratch if a10JWilliams did not testify TEXTRON, INC.135union represented you." The following rationale in the TrialExaminer's Decision I1 is particularly pertinent here:By its statement of position regarding existing benefitsif the union came into the plant, Respondent ... ineffect threatened its employees with the loss, or possi-ble loss, of existing benefits .... Implicit in the fore-going detriment attached to the advent of a union wasthe converse benefit of the continuation of existingbenefits if the plant remained non-union ....Here, Respondent's threat that it would bargain fromscratch did not stand alone, but was delivered in the contextof warnings that collective bargaining often resulted in re-duced wages, that the Union could not get anything thatRespondent was unwilling to give, that Respondent wouldbe more niggardly in dealing with a union than would other-wise be the case, and that if the Union resorted to its onlyweapon-a strike-the employer would not yeild to suchpressure and those employees who struck would be re-placed, thereby precluding their reinstatement.While an employer is entitled to tell his employees thathe will bargain hard, Section 8(c) does not protect the ex-pression of an intention to make bargaining demands thatwill place in jeopardy the employees' existing benefits,where, as here, the clear implication is that he will makesuch demands merely because he is required to deal with aunion so that the only way the employees can be certain ofretaining their existing benefits will be to reject the union.As the Board stated in theAstronauticscase,supra,suchremarks constituted,in essence,a "threat of reprisal shouldthe employees select the Union and [were] also intended tomake the employees realize the futility of selecting a union...." They were therefore violative of Section 8(a)(1), andall the more so when considered in the context of the otherunfair labor practices found above.12InHost International, Inc., supra,the Board found notto be coercive a statement by the employer's general manag-er that the employer would bargain from scratch, eventhough such statement appeared in the context of a refusalto guarantee that existing benefits would be retained. The-Board regarded the statement as designed merely to apprisethe employees that "unionization does not mean automaticincreases in benefits," the Board deeming to be distinguish-able those cases where "such remarks could reasonably beconstrued as a threat to discontinue existing benefits," andthe Board pointed out that no witness testified to a threatthat the employer would "actually lower wages prior tonegotiations." This appears to be the first suggestion in anyBoard case that assertion of an intention to bargain fromscratch is not coercive,unlessit is construable as a threatthat before beginning to bargain the employer would reduceor discontinue all existing benefits. Heretofore, it wasdeemed sufficient that the threat to bargain from scratch,read in context, implied that the employers would negotiatefor a lower benefit level than the current one, and it was notthought necessary that he should also threaten to cut backany existing benefits even before beginning to bargain. Inother words, it was thought sufficient that the employer'sremark was calculated to convey the impression that theemployees might end up with less than they already hadafterbargaining was over. Thus, the rationale ofHost Inter-nationalseems contrary to that of all the precedents dis-cussed above, none of which is cited inHost Interna-tional11Under the circumstances, it is difficult to considerHost Internationalas a considered reversal of the long lineof Board precedents cited above.In any case, even apart from the threat to bargain fromscratch, the following were, under Board precedent, unlaw-ful, in themselves:1.The statement, in effect, that Respondent would con-cede as little as possible to the Union, whereas, without aunion, it would grant the employees as much as it couldafford. The clear implication of this is that the employeescould expect more generous treatment, if they rejected theUnion.2.The statement that the Union could not get for theemployees anything that Respondent would not grant themin any event.i43. The statement that in case of a strike the strikers' jobswould be filled by permanent replacementsand the strikerswould not be able to return.15The record,shows, also, that, as found above, the dayafter the foregoing speeches were delivered Cain ap-proached Carpenter at work and engaged her in a conversa-tion in which he stressed the disadvantages of unions.According to Carpenter's credited version of this incident,one of the points made by Cain was that any bargainingwith the Union would start at the level of the statutoryminimum wage. In view of what has been said above, it isfound that, by this reiteration of the theme of the speechesdelivered the day before, Respondent additionally violatedSection 8(a)(1) of the Act.c.Creating the impression of surveillance;admonitionagainst unionactivityEmployee Simpson testified that late in March Super-visorWilliamson, by whom she had been employed as ababysitter, came to her house and, after declaring that she"was messingwith a bunch of crooks up there atthe mill,"explained that he was referring to the "union people," andadded, "Everybody up there knows you've beensetting upmeetingsfor these union people to meet the people." At thesametime,Williamson announced that he nolonger wanteda person like her around his children. According to Simp-son, when later the same day she asked Williamson who hadaccused her of arranging the meetings between the Unionand the employees, he answered only that the best thing shecould do was "to leave those crooks alone."13Moreover,the finding in that case that the general manager's remarkswere only "designed to let employees know that unionizationdoes not meanautomatic increases in benefits"is difficult to reconcile with the finding thatthe general manager repeatedly stressed that there was no guarantee thatunder a union the employees wouldretain their existing benefitsIt is not clearhow such a statement can be equated with merely telling employees thatcollective bargaining would not necessarily result in higher benefits. Underall the circumstances,Host Internationalmust be regarded as a sport case14The Deutsch Company,178 NLRB 616,Brandenburg Telephone Compa-11At p. 472 thereofny,164 NLRB 825, and OrkinExterminating Company of Florida, Inc,15212 SeeAstronautics Corporation of America, supraCfWagner IndustrialNLRB 83, 92-93Products Company, Inc,170 NLRB 1413, andHost International, Inc,19515BancroftManufacturing Co, Inc,189 NLRB No 90 (TXD) SeeTheNLRB No. 66.Laidlaw Corporation,171NLRB 1366 136DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliamson did not dispute Simpson's version, exceptto deny that he told her that "everybody" knew about herinvolvement with the Union. Simpson's demeanor made aparticularly favorableimpression and she iscredited. It isfound that, by telling Simpson, in effect, that managementknew she was arranging meetings between the employeesand the Union, Williamson created the impression that Re-spondent was maintaining surveillance of her contacts withunion agents, as well as with fellow employees, for the pur-pose of arranging such meetings. Respondent thereby viola-ted Section 8(a)(1) of the Act.16 Further, by the admonitionto Simpson, in effect, to desist from any further contactswith the Union, Respondent additionally violated Section8(a)(I ).d.Threats of dischargeThe mutually corroborative testimony of K. Branhamand E. W. Bailey was to the effect that on February 9Supervisor Ogden told them that Burgess had just beendischarged for engaging in union activities. Ogden deniedtelling either E.W. Bailey or K. Branham the reason forBurgess'discharge. However, on the basis of demeanor, aswell as the circumstantiality of K. Branham's account, Icredit the mutually corroborative employee testimony. Bur-gess had in fact been discharged for engaging in unionactivities and, as will appear below, Respondent's defensewas that such activities interfered with the work of anotheremployee andBurgess wasdischarged on that account. HadOgden explained that the gravamen of Burgess' offense inthe eyes of Respondent was not his union activity but hisinterference with another employee's work, a more difficultquestion would have been presented. It is clear that Ogden'sactual, unqualified statement that Burgess had been dis-charged for union activity was reasonably calculated to con-vey the impression that Respondent regarded such activityalone as cause for discharge. It is found, therefore, thatRespondent thereby violated Section 8(a)(1) of the Act.17e.No-solicitation ruleThe complaint alleges that since August 1970 Respon-dent has maintained and enforced a no-solicitation rule,which states that Respondent will not "tolerate" the follow-mg:Solicitations, collections of funds, pledges, subscrip-tions, circulations of petitions, memberships or othersimilar activities during working hours without specialpermission from management.It is clear that this rule was adopted long before the incep-tion of the union campaign, and the General Counsel'sreason for attacking the rule was not explicated at the hear-ing or in his brief. It might be urged that the foregoing rulewas invalid because of the ambiguity of its reference to"working hours."18 However, Karle explained that the rule16Clermonr's, Inc,154 NLRB 1397, 1412-141317With respect to another alleged threat on February 9 by Ogden to A.Wade,see the discussion thereof,above,in connection with the matter ofinterrogation.Is SeeCampbellSoup Co., 159 NLRB 74was intended to permit only solicitations during anemployee's actual worktime and not during workbreaks.Moreover, it is undisputed that, while Karle, in his speechof February 3 to the employees, warned them of dischargesif they engaged in any union activity on the job, he madeit clear that this applied only to such activity as resulted intheir neglect of their own work or interference with the workof others.19 Under these circumstances I do not find that therule was invalid on its face. 0f.SurveillanceFrom early February until the election on April 22,union organizers maintained headquarters at the ColonialMotel in York, which was situated a few miles fromRespondent's plant, next to the intersection of two high-ways-Route 5, which runs east and west, and Route 321bypass,21 which runs north and south. The motel is south-west of the intersection and fronts on 321 bypass.22 At themotel the organizers interviewed employees in connectionwith the Union's campaign. Plant Manager Karle and vari-ous of his supervisors admittedly drove by the motel fre-quently during this period. The General Counsel contendsthat their purpose was to engage in surveillance of the unionactivity at the motel. Karle and the supervisors denied this,insistingthat they were merely following the same routethey had taken for many years for reasons of personal con-venience.Shillinglaw testified that on one occasion, about 10days before the election, she saw Karl9^j' drive by the motelat noontime and he was coming from,/York along Route 5.R. Stewart confirmed that he had segfi Karle pass the motelduring the preelection period, and McDaniel testified thathe hadseenKarle drive by the motel "on several differentoccasions" but gave no further details, except with regardto an occasion on March 15 when he observed Karle driveby about 4 p.m. in the same car with Supervisor A. Quinngoing toward York. Subsequently, he testified that Karledrove by at least once a day during the preelection periodbut gave no specifics as to the time of day or other circum-stances.Karle denied that he altered his regular route of travelduring the union campaign. While admitting that he reg-ularly drove by the Colonial Motel at noontime during thatperiod, he explained that this was because it was his practiceto go home for lunch with his 4-year old daughter whoattended school in downtown York .23 Karle admitted also1901ne of theplant rules specifically forbadesuch neglect or interference20 Considerable evidence, discussed in more detail below, was adducedthat thisrule and the related plant rule against interferencewith work activi-ties weredisparately enforced However, the General Counsel didnot allegesuch disparate enforcement as a violation of Section 8(a)(1), and in his briefcites it onlyas bearingon the legalityof the discharges of Burgess andShillinglaw.The matter will thereforebe consideredonly inthat context.21Hereinafter referredto as "321 bypass"22 See the diagram attached hereto as Appendix B23 The route by themotel was the most direct one from downtown Yorkto Karle's homeThe General Counselcontends that no witness at the motelsaw Karle pass by with a child However, the onlywitness as to Karle'snoontime tops was Shdlinglawand her testimonyis silent as to whether ornot he wasaccompaniedby a child. At any rate, a 4-yearold girl,describedby Karle as only 3 feettall,would not have a high degreeof visibility,particularlywhen, as was the case here, the driveris seated between her andthe witness TEXTRON, INC.that he drove by the motel on his way home in the eveningbecause that was the most direct route to his home from thepost office in downtown York, to which he delivered mailevery evening. He denied that dunng the period in questionhe drove by the motel with A. Quinn, except for one occa-sion,when Quinn drove him home from a meeting late atnight, Obviously, this was not the occasion referred to byMcDaniel. In any case,it isnot clear whether there were anyemployees in front of the motel on that occasion. 24As for Karle's denial that he changed his route of travelduring the Union's campaign, the only contrary testimonywas that of McDaniel that after the election the frequencyof Karle's trips past the motel changed from at least oncea day to once a week. However, such testimony is not neces-sarily in conflict with Karle's, since it indicates only thenumber of times that McDaniel saw Karle drive by after theelection and wouldhavemore weight as evidence of anactual decline in the number of such trips, if it were shownthatMcDaniel's opportunity to observe Karle's drivinghabits were the same after, as before, the election. 21 Apartfrom this, it may be noted that, although Karle admittedlydrove by the motel daily,earlier inhis testimony McDanielrepeatedly stated that during the nearly 3 months of theunion campaign he had seen Karle pass the motel only on"several" occasions. If that be so, one would have to con-clude that the number of Karle's trips observed by Mc-Daniel was no criterion of the number actually made eitherbefore or after the election.With respect to Cain, Shillinglaw claimed to have seenhim drive by the motel after 3 p.m., about a week before theelection.Garvin attested to having seen Cain drive by themotel two or three times, the last occasion being on April22, after the counting of the ballots, and that he gave a "V"sign to the group of employees in front of the motel. W.Bailey related that during the union campaign he had seenCain pass by the motel after the 3 p.m. shift change at leasttwo or three times a week. R. Stewart stated that he sawCain drive by the motel during that period, but gave nodetails.Cain admitted that he drove by the motel everyworkday on his way to and from work, explaining that thiswas the most direct route to his parents' home, with whomhe left his child while he and his wife were at work. Heinsisted that he had been doing this for 4 years, denying thathe had made any change in his route during the unioncampaign. Absent any refutation, such testimony is cred-ited.Garvin testified that on the Saturday before the elec-tion, while at the motel, he saw Supervisor A. Quinn comedown 321 bypass from the direction of the plant and turneastward on Route 5 toward downtown York. McDaniel24When asked about this,McDaniel answered only that "a lot of times"employees would stand in front of the motel and talk.Karle admitted that he also drove by the motel most mornings on theway to work,although there was a slightly shorter, alternative route that hecould take.He explained that he tended to avoid that route because of adangerous condition at an uncontrolled intersection.Moreover,there was noevidence that any employees were about the motel that early in the dayWhatever evidencethereis on that point inthe recordindicates thatemploy-ees gathered thereonly at shiftchange time in the afternoon.25 Thus,one would have to know whether,after the election,McDaniel hadthe same occasion as before the election to be outside the motel during theafternoon shift change.There was no evidence on this score137testified that on March 15, he saw A. Quinn come down 321bypass from the direction of the plant about 3:30 p.m. andturn westward on Route 5, and that there were several em-ployees in front of the motel at the time 26 R. Stewart alsoclaimed to have seen A. Quinn drive by the motel duringthe preelection period. W. Bailey related that about March15,2while at the motel, he saw A. Quinn come down 321bypass after 3 p.m. from the direction of the plant. A. Quinnexplained that since 1963 he has used the same route ingoing to and from work and that, although there is analternative route he could take, he prefers the one by themotel because it is no longer than the othersand is lesscongested. In his brief the General Counsel points out thataccording to the map of York in evidence 28 the alternativeroute is in fact shorter than the one by the motel. The mapdoes, indeed, show that the alternative route is slightlyshorter.29However, it is clear that the route by the motelbypasses a good deal of the downtown area of York, andthere was, in any event, no contradiction of Quinn's testi-mony that he has used the same route for 8 years.30Shillinglaw testified that late in the afternoon on a dayinmid-Apnl she saw Supervisor Hall come down 321 by-pass from the direction of the plant, that he continued onthat route, driving slowly past the front of the motel, andwaved to her. R. Stewart also claimed to have seen Halldrive by the motel during the union campaign. Hall insistedthat he had not altered his itinerary during the more than3 years he had worked for Respondent and that during thatperiod he usually took the route by the motel in travelingbetween the plant and his home. He added that on a Sat-urday morning he drove by the motel en route to a liquorstore on 321 bypass where he had been trading for over 3years and that, when employees standing in front of themotel whistled and shouted at him, he waved to them.31 TheGeneral Counselcitesas reflecting on Hall's credibility hisadmission that there are two other liquor stores in York26As related above,McDaniel also insisted that he saw Quinn return withKarle about half an hour later That incident has alreadybeen dealt with inconnectionwith thediscussionof the allegedsurveillanceby Karle27W Bailey gave the date as a few days before the discharge of P Wil-liams, who wasalleged in the complaint, and admitted in the answer,to havebeen discharged on or about March 1725GC Exh 429 A Quinn gave bothdistancesas 2.3 miles. The mapindicates that themotel route is 23 miles and the otherroute abouta quarter of a mile shorter30McDaniel testified at firstthat he "veryseldom"saw Quinndrive by themotel duringa period of 2 or 3weeks after the election, and finallyassertedthat he did not recallseeinghim drive by at all during thatperiod However,with respect to a period of about 3 months before the election, McDanielcited onlyone occasion when he sawQuinn passthe motel.While therewas no explanation as towhy A.Quinn,asMcDanieltestified,turned weston that occasion,rather than east, in the direction ofhis home, there is no reason to infer that he didso forpurposes of surveil-lance He would bein no betterpositionto engage in surveillance by makingone turnrather thanthe other31He was notaskedspecificallyaboutthe incident describedby Shillin-glaw, which,if she be credited,occurredat a different time from the one healludedto If, on thatoccasion,as she related,he continuedon 321 bypasspastthe motel, instead of turning eastward on Route5, he would bedeviatingfrom the most direct routeto his home.Moreover,in driving past the motel,whichfronted on321 bypass, he would be more likely to be observed by anyemployee standing there thanif hehad turned eastward However, accordingto Shillinglaw,the incident occurredabout 2 hours afterthe 3 p.m. shiftchange, and there was no evidence that there was anyone in front of the motelat thattimeotherthan Shillinglaw,who had not worked for Respondentsince February8, and herhusband, who, sofar as the record shows, was notan employeeof Respondent 138DECISIONSOF NATIONALLABOR RELATIONS BOARDcloser to his home than the one on 321 bypass. However,there was no contradiction of Hall's testimony that he hadalways patronized the more distant one, which was operatedby a friend.All things considered, the evidence does not appear topreponderate in favor of a finding that the reasons given bythe foregoingmanagementpersonnel for driving by the mo-telwere pretextual and that thereal reasonwas to engagein surveillanceof union activity.32The General Counsel contends that, even if the reasonsgiven by them for driving by the motel are credited, it wouldnevertheless, be found that once the supervisors arrived inthe vicinity of the motel they took advantage of the opportu-nity to engage in surveillance. In support of this contention,the General Counsel cites employee testimony that the vari-ous supervisors slowed down as they passed the motel andlooked in the direction of the employees standing about.With regard to the matter of slowing down, the recordshows that at the intersection of Route 5 and 321 bypassthere is a traffic light and it is not clear from the employeetestimony on how many of the occasions described thereinthe supervisors were required to stop for the light as theyapproached the intersection. Moreover,inmost instancessuch testimony was to the effect that the particular supervi-sor made a turn at the intersection, which in itself wouldrequire that he slow down. Whenever a specific rate of speedwas ascribed by an employee to a'supervisor, it was usuallyestimatedabout 15 miles an hour, which does not seemunreasonably slow for one starting from a complete stop ormaking a turnwithout coming to a complete stop. It is truethatMcDaniel claimed that, in making the turn westwardon Route 5, the supervisors had sufficient room to acceler-ate to a higher speed while they were still within view of theemployees in front of the motel.33 However, based on myown observation of the scene during my stay in York, it isfound that McDaniel's estimatethat the distance betweenthe highway and the front of the motel was 100 to 200 feetis an overstatement.34 I would estimate it to be not morethan 50 feet and take official notice of that fact.35 Such ashort distance would hardly afford sufficient room for ac-celeration to a rate above 15 miles an hour after coming toa full stop or slowing for a turn. There remains the employeetestimony, which was not disputed by any of the supervi-sors, that, in passing the motel, they looked in the directionof the employees. However, one can conceive of any num-ber of innocent reasons for their looking in that direction,including the fact that, in approaching the intersection fromthe east or north, as was most frequently the case, the frontof the motel would be within their range of vision, unlessthey deliberately averted their eyes. There is thus insuffi-cient basisin the record for finding that such glances as theycast at the employees were advertent or were prompted by32 R. Stewart testified that he saw PersonnelDirector Jones drive by themotel during the preelectionperiod, but gave no details Joneswas notquestioned on the pointThe complaintcontains no allegation of surveillanceby him, andthe GeneralCounsel's briefis silent inthat regard In view ofthe vagueness of R Stewart's testimony, and as the issue wasnot, in anyevent, sufficiently litigated, I find no unlawful surveillanceby Jones33 The motel would be on the driver's left as he made a right turn74 That is,a fortiori,true, also, ofW Bailey's estimatethat the distance was50 to 60 yards.35 See the order of March6, 1972.a deliberate purpose to engage in surveillance rather than byidle curiosity.36Dismissal of the allegation of surveillance will be rec-ommended.2.The 8(a)(3) issuesa.ShillinglawIn the morning of February 3, it was reported to Karlethat Shillinglaw was one of the sponsors of the petitionbeing circulated among the employees on behalf of the Un-ion. She was discharged on February 8 under the circum-stances next discussed. Early in the morning of February 8,she admittedly engaged T. Ramsey 37 in conversation, ask-mg him if he would like to sign a union card. While sheinsisted that this occurred in the plant canteen during aworkbreak, T. Ramsey and Supervisor Cain, who claimedto have observed the incident, testified that it happened ather work station during worktime, that the conversationlasted from 3 to 5 minutes, and that T. Ramsey complainedto Cain that Shillinglaw had solicited him to sign a unioncard.Later that morning, Shillinglaw was notified by HeadForeman Hall of her discharge for engaging in union activi-ty while at work, and the reason assigned by Karle at thehearing for her discharge was that she had on the occasiondescribed above neglected her work and interfered with thatof T. Ramsey. It thus appears that the rule involved in hercase was that of inveighing against neglect of, or interefer-ence with, work activities, rather than the no-solicitationrule described above.There was sharp conflict between Shillinglaw, on theone hand, and T. Ramsey and Cain, on the other, as towhere and when the incident occurred, she insisting that itwas in the plant canteen dunng a work break a fewminutesafter 3 a.m., and they contending that it was at her workstation dunng worktime. However, Cain's testimony that hepersonally observed this incident and that T. Ramsey,moreover, made a report to him about it immediately afterit happened does not jibe with T. Ramsey's chronology thatthe incident occurred about 5:30 a.m. and that he did notreport it to Cain until about an hour later, when Cain cameto work.38 In that case, Cain, of course, could not have seen36 The fact that a supervisor chances to look in the direction of employeeswhile engaged in union activity does not constitute unlawful surveillance R& J Underwear Co, Inc,101NLRB 299, In2,Roxanna of Texas, Inc,98NLRB 1151, 1162,Boreva Sportswear, Inc,73 NLRB 1048, 1057-1058The General Counsel cites Shillinglaw's testimonythat Hallwaved toher as he passed by on the occasion in mid-Apnl discussed above andGarvin's testimony that, in driving by the motel a few hours after the election,Cain gave the employees a "V" sign The General Counsel would have theinference drawn from these gestures that the supervisors were engaging insurveillance at the time. Apart from other considerations already discussedwith regard to Shillinglaw's status as an employee at that time,I can perceivenothing sinister in what appears to have been merely a gesture of recognitionby Hall. As for the "V" sign, the fact that Cain took the opportunity toindicate his belief that Respondent had won the election is not persuasivethat he was engaging in surveillance, absent sufficient proof that he alteredhis route or rate of speed on account of the presence of the employees at themotel37He was the source of the report to management about her connectionwith the union petition38 T Ramsey reported to work at 3 that morning and Cain claimed to have TEXTRON, INC.what had happened at 5:30 a.m. If, on the other hand,Cain's version is credited, it would follow that T. Ramseywas mistaken in testifying that he reported the incidentabout an hour after it happened. Apart from this apparentconflict, I was not favorably impressed by the demeanor ofeither T. Ramsey or Cain.Moreover, it is clear that T. Ramsey was less thancandid when testifying at the hearing about statements hehad made at a pretrial interview to union representativesabout the Shillinglaw incident and a similar one involvingBurgess described below,39 and, absent any unequivocalcontradiction thereof, I credit the testimony of one of thoserepresentatives 40 that at such interview T. Ramsey deniedthat he had made any report to management about eitherincident. This denial was in conflict with his own testimonyat the hearing, as well as that of Cain 4iAll things considered, I consider Shillinglaw a morecredible witness 42 Accordingly, she is credited and it isfound that the incident for which she was discharged oc-curred in the plant canteen during a workbreak and not ather work station. It follows that she was engaging at thattime in protected, union activity and that her discharge onthat account violated Section 8(a)(3) and (1) of the Act 43Moreover, for reasons appearing in the discussion of thecase of Burgess, I would find, in any event, in view of theabundant evidence of disparate enforcement thereof, that,even if she did violate the rule, the discipline imposed on herwas not because of any interference with production butbecause of the union-related aspects of her conduct.b. BurgessHe signed a union card on February 7 at a unionmeeting and reported for work later that evening for themidnight shift. After clocking out at 7 a.m. the next day, heencountered T. Ramsey, who, according to Burgess, wasstanding in an aisle leaning on a "buggy" used to transportzipper tape about the plant. Burgess admitted asking T.Ramsey what he thought about the Union. Burgess addedthat T. Ramsey indicated that he was not interested in theUnion and that the conversation was "very brief." T. Ram-sey agreed that the incident occurred a few minutes after 7a.m., but insisted that Burgess asked him to sign a unioncard, and, when he refused, made a disparaging, offensiveremark. T. Ramsey added that he immediately reported toarrived at the same time However, T. Ramsey denied that he saw Cain until3-1/2 hours later39 His testimony at this point became highly evasive and was marked byselective lapses of memory40 The Union's trial counsel.41While T Ramsey, unlike Shillinglaw, had no apparent, pecuniary stakein the outcome of this proceeding,it is clear from certain matters developedin the course of cross-examination that he had a strong antiunion bias.42 In a pretrial statement she told a Board agent that she had"nevertriedto get authorization cards signed in the plant" She explained at the hearingthat she meant by this that she had never asked anyone in the plant toperform the physical act of signing a card and,although T Ramsey testifiedthat she told him on February 8 that she had a union card in her purse forhim to sign,her version was that she told him the cards were in her car Ido not regard this matter as sufficiently cogent to outweigh the variousconsiderations cited above for rejecting the testimony of Ramsey and Cain43 Even if Respondent in good faith believed, on the basis of reportsreceived from T Ramsey or Cain or both, that Shillinglaw was violating its"no-interference"or "no-solicitation"rule, that would be no defenseNLRB v Burnup & Sam, Inc,379 U.S 21139Cain that Burgess had interfered with his work. He ex-plained at the hearing that the interference consisted in thisfact that he was pushing a buggy at the time and he had tostop and listen to Burgess' remarks. Cam testified that hesaw Burgess talking to Ramsey on that occasion, that theconversation lasted 1 or 2 minutes, that T. Ramsey wasmoving some "tape buggies" at the time and was stoppedby Burgess, and that Ramsey reported to the witness thatBurgess had solicited him to sign a union card and calledhim some names.Later that morningBurgesswas notified of his dis-charge and Karle testified that the dischargewas at least inpart for interfering with T. Ramsey's work.44 It appearsfrom the foregoing that there was no substantial disputethat, after punching out, Burgess spoke to T. Ramsey in theplant during his work shift, that the conversation lasted atthemost for only 1 or 2 minutes and pertained to T.Ramsey's attitude to the Union, and that T. Ramseypromptly reported to Cain that Burgess hadbeen solicitinghim to sign a union card and had thereby interfered with hiswork. On the issue of interference with work, the only mate-rial conflict was whether T. Ramsey was pushing the buggyor standing still when Burgess encountered him. On thebasis of demeanor, as well as the other matters cited abovereflecting on the credibility of T. Ramsey and Cain withrespect to the similar incident involving Shillinglaw,Burgessis credited .41 It is accordingly found that Burgess did notstop T. Ramsey as he was pushing the buggy but that theirconversation occurred after T. Ramsey had paused in hisoperation of the vehicle. It follows that there is insufficientevidence of a violation by Burgess of the injunction in theprinted rule or in Karle's warning of February 3 againstinterference with the work of others. Moreover, even ifRespondent's version be credited, the recordwarrants afinding that with regard to matters not involving unionactivity Respondent has tolerated unauthorized, employeeconduct that involved violations of the rule againstinterfer-ence with work where the interferencewas consider-ablymore serious than any interruption of work thatmay have resulted from a conversation which, byCain'sownestimate,lastedonly1or 2 minutes 46Thus,Alexander testified that inNovember 1970,44 Anotherreasoncited by Karle was thatBurgess had used abusive lan-guage toward T Ramsey onthe sameoccasionHowever,in a compilationsubmitted by Respondentof all discharges effectedby it (G.C. Exh 11) theonly reasonassignedfor thedischarge of Burgess is "Interfering with thework of others " At any rate,Burgess' denial that he used such language iscreditedfor reasonsdiscussed belowAs Karle didnot claimthat hedischarged Burgess for violating theno-solicitationrule, thereisno need to determinewhether, as T Ramseyaverred,he was solicitedto sign a union card or whether,as Burgess insisted,he merely asked T. Ramsey what he thought aboutthe Union However, itmay be observed that thereis no more reason to prefer T Ramsey's versionon thispointthan on theother aspects of the incident45 T Ramsey's credibilityat this pointwas not enhanced by the fact thatin a pretrialinterviewhe deniedto the Union's counsel that he reported theBurgess incident to management,althoughtestifying at thehearing that hedid make sucha reportIn resolvingthe credibilityissue in favor of Burgess,I have given dueweight to an apparentconflict between his testimony at the hearing concern-ing the extent of his solicitation activity at the plant and testimony he gaveat a hearing on his claim for unemployment compensation,but, under all thecircumstances, do notregard that matter as warranting rejection of his testi-mony.46 Even this wouldseem to be an overestimate,if the content of the conver-sation, as reported by both participants,is any criterion. 140DECISIONSOF NATIONAL LABOR RELATIONS BOARDwithout clearing with management, she sold candy at herloom during work, soliciting, among others, her supervisor,Perry. She denied that she had been reprimanded therefor.As her testimony was uncontradicted, it is credited. D.Huffstetler testified that during a period of 2 to 3 weeks inNovember 1970, she sold over 27 or 28 aprons while atwork, including 1 to Cain himself; that she would stopemployees as they passed her work station and solicit themfor that purpose, and in some cases obtain payment fromthem on the spot; and that she had no permission to do thisand was notreprimanded therefor. While admitting that hebought an apron from her, Cain denied seeing her sell anyto others.W. Bailey testified that each year since 1967 he and hisbrother, E. Bailey, have operated a betting pool in the plantthroughout the footballseason, taking bets from employeesand supervisors and collecting the amount of the wagers inthe plant; that this activity has been carried on during work-time;that in the course thereof he has taken to employeesat their work stations the cards from which they make theirselections; that he does this every week during the footballseason;that during worktime he has taken wagers fromvarious supervisors, naming three who placed bets duringthe 1971 season; that he has not obtained permission toengage inthis activity; and that his operation at the footballpool interferes with his servicing of other employees, sincethey have to wait for him while he is "off somewhere"arranginga wager. Absent any contradiction, the foregoingtestimony is credited. Although the foregoing activity clear-ly violated not only therule against neglecting,or interfer-mg with, work, but also the rules against solicitation,collection of moneys, and one which specifically forbadeengaging"in gambling or games of chance on Companyproperty," there was no evidence that W. Bailey or hisbrother was ever disciplined therefor, and it is clear, in anyevent, that they were never discharged on that account 47 Infact, the record shows that during the 8 years that the instantplant has been in operation the only employees dischargedfor violating the rule invokedagainst them were Burgessand Shillinglaw.Respondent conceded that it knew that employees en-gaged in the sale of merchandise during worktime withoutthe prior approvalof managementand without being sub-jected to any disciplinary action therefor, and that supervi-sorsknew of W. Bailey's football pool operation; and, whiledenying any personal knowledge of the matter, Karle ac-knowledged that his supervisors had admitted to him thatsuch activitiesas are described above have been going on.Supervisor Shives also admitted that he knew of W. Bailey'sfootball pool but professed to be unaware of any interfer-ence with work as a result thereof. However, none of theother supervisors named by W. Bailey as participating in thebetting testified on the point, although they were examinedabout othermatters.The inference is therefor warrantedthat their testimony on the subject of their awareness of theinterferencewith workresultingfrom the Bailey's wageringactivities would not aid Respondent. Moreover, it is foundon the basis of W. Bailey's uncontradicted description of thescope and nature of his activities that the aggregate, adverse47 See G.C Exh 1 limpact thereof on production would have to exceed by farany disruption that might conceivably have resulted fromthe single, brief encounter between Burgess and T. Ramsey;and, it is inherently incredible that, while regardingBurgess'exchange of a few remarks with T. Ramsey as such a seriousinterferencewithworkastowarrantdischarge,Respondent's management would perceive no interferencewith production in the extensive,season-long, annual bet-ting operation.As for Alexander and D. Huffstetler, it is difficult to seehow they could consummatein lessthan 1 or 2 minutestransactions such as they described and, even if they wereable to make their sales without neglecting their ownwork,48 it isclear that they had to stop other employees asthey passed by, causing them to interrupt whatever theywere doing until the sale was completed. It cannot be doub-ted, in any event, that in the aggregate such interferencewith the work of other employees as a result of all thetransactions conducted by either of these ladies was fargreater than the interference ascribed by Respondent's wit-nessesto Burgess on February 8. While Cain denied that hewas aware of any merchandising activity by D. Huffstetlerother than the one involving him, that transaction, in itself,should have sufficed to alert him to the fact that she wasstopping employees as they passed by in order to sell themaprons.His indifference to that circumstance contrastsstrangely with his alertness to detect and reportthe Burgessincident, as well as with his zeal in Shillinglaw's case.49The only conclusion to be drawn from the foregoing isthat the rule against interference with the work of otheremployees was not invoked even against a known unionadherent like W. Bailey so long as no union activity wasinvolved, and that Respondent's various other rules againstcarrying on during worktime activities unrelated to workwere flouted with impunity by employees.In case strikingly similar to the one at bar, involving a48 Alexander testified that she did not think her sales activityinterferedwith her work, and Cain claimedthat D Huffstetler kept an eye on her loomeven while she wasmaking the sale to him.49 The General Counsel adducedextensive, uncontradictedtestimony that"flowerfund"collectionswere frequentlymadeby employeesduring work-time withthe knowledge of supervisors, albeitwithout their prior approval,for the benefit of bereaved or sick employees.Respondent's rulesexpresslyforbid "collectionsof funds," and Karle testified that therule applied toflower fundcollectionsand that they required prior approvalby manage-ment However, since the Boardhas recentlyindicatedthatit is not disposedto treat such collections,even thoughnot properly authorized,as evidenceof selective enforcement of a no-solicitationrule(SequoyahSpinning Mills,Inc.,194 NLRB No 179), 1 do not relythereon hereThe General Counselcites, also,the extensivetestimonyin therecord,which has been credited above, concerning on-the-jobdiscussions with em-ployees initiated by supervisors, in whichthemerits of the Union weredebated, particularly the testimony of J. Carpenter thatCain engaged her insuch a conversationthat lasted about 30minutes, causing her to lose produc-tion,and the liketestimonyof Hill. It may be urgedthat under the rule ofNutone, Inc,112 NLRB 1153, affd 357 U S 357, such supervisoryconductmay notbe treatedas evidenceof disparateenforcement of a no-solicitationruleHowever, common sensewouldseem to dictate that, in determiningwhetherRespondentwas genuinelyconcernedabout thepossible loss of afew minutes'productiontime as a result of the Burgess and Shillinglawincidents,the Boardwould be entitledto consider the fact that supervisorswere at the same time engagingdunngworktime in expositions of theirantiunionviewsto employees, which lastedas long as 30 minutes. This aspectof the matter does not seemto have receivedany attention from the Boardor the Courtin NutoneHowever, in viewof thedoubtful state of the law,and as thereis sufficient other evidence of disparate enforcement here, I donot rely onthe antiunion campaignby the supervisors. TEXTRON, INC.141plant of Talon, Inc., which was the former owner of theinstant plant,50 aswell as the instant Union, and apparentlythe same set of plant rules as those here under considera-tion, the Board affirmed a finding that the respondent inthat case had violated Section 8(a)(3) and (1) of the Act bydischarging an employee for soliciting on behalf of the Un-ion. The Board there stated:Mrs. Ferrick's solicitation of Susan Smith and Jan-etDelnero only took 2 to 3 minutes and in no wayinterferedwith their production efficiency or thecleanup of their machines. Yet, Respondent summarilyfired Fernck on the basis of hearsay without giving heran opportunity to defend herself or without first givingher a warning. Further,no one elsehad ever beendischarged for soliciting and employees were permittedby management to solicit freely for organizationsknown as the Sunshine Club, Stanley Home Products,Avon Products, Christmas collections for the purposeof buying Christmas gifts for supervisors, and, the au-thorization, just about 2 weeks before the discharge ofsolicitations in connection with the operation of a num-bers pool, although gambling was prohibited, even dur-ing nonworking time. In many cases such solicitationwas engaged in without employees first having ob-tained permission as the no-solicitation rule required;nevertheless, Respondent neither put a stop to the ac-tivities, nor reprimanded employees for failing to ob-tain permission.On the basis of the foregoing and the record in itsentirety,we find the purpose of the Respondent indischarging Ferrick was not to maintain the efficiencyof production or discipline, but to use Mrs. Ferrick'sasserted violation of its no-solicitation rule as a pretextto mask its real purpose to discourage and stop unionactivity in its plant. 'To sum up,it isfound that Respondent dischargedBurgessbecause he initiated a discussion with T. Ramseypertaining to the Union, and Respondent's defense thatBurgess had thereby violated a plant rule against interfer-ence with the work of others is rejected because there wasin fact no such interference and, even if there were, enforce-ment of thatrule in Burgess' case would constitute disparatetreatment of him because of his union activity. It followsthat, by dischargingBurgess,Respondent violated Section8(a)(3) and (1) of the Act.c.NicholsAt the time of her discharge on February 4 -she hadbeen in Respondent's employ for nearly 6 years. She signeda union card on January 27. She testified that 2 days later,during a workbreak, she solicited Durbin to sign one in theplant canteen; that Durbin did sign the card in a plantcorridor as they were returning to their work stations; andthat Supervisor Cain chanced to stop near the girls at thetime and was standing only about 3 feet from Durbin andlooking at her as she signed the card. This was confirmedby Durbin but denied by Cain.Early on the morning of February 1, Nichols was ex-cused from work by Cain because of an emergency involv-ing hersister.According to Cain, he instructed her to returnas soon as possible. Although Nichols denied this, it wouldseem implicit in any event in a situation of that sort that shewould be expected to return to work without undue delay,particularly as the record shows that her absence was cre-ating problems for other employees 52 About 2 hours later,upon returning to the plant, Nichols found a friend of hers,Baker, waiting for her in a car near the plant, and stoppedto talk to her before entering the plant. While Nichols andBaker insisted at the hearing that their conversation lastedonly a few minutes, Cain testified that he observed Nicholstalking to Baker outside the plant that morning and thatabout 30 minutes later saw the two still so engaged. Fields,an employee, corroborated Cain as to the length of theconversation between Nichols and Baker. As Fields seemedto be a disinterested witness,53 and gave a circumstantialaccount of the incident, I credit her, as well as Cain, andfind that Nichols did spend about 30 minutes outside theplant, conversing with Baker.When Nichols finally re-turned to work that morning, Cain dismissed her for the dayas a disciplinarymeasure,and Nichols acknowledged that,in so doing, he reprimanded her for being gone too long, aswell as for her low production and for having been late forwork on various occasions in the past. Nichols admittedalso that she was frequently late for work but insisted thatshe had never before been reprimanded therefor. The rec-ord shows, in fact, that she was late for work 14 timesbetween December 20, 1970, and February 4 (when she wasdischarged), and Respondent introduced documentary rec-ords of oral warnings given her by Cain on December 22,1970, and January 10 for excessive tardiness. Accordingly,her denial of prior reprimands for tardiness is not credited.There was no contradiction of Cain's testimony thatthe next day, February 2, despite the foregoing reprimands,Nichols was again tardy, and that this was repeated on the3d and the 4th, when she was 25minutes late, arriving at theplant at 7:25 in the morning. Cain testified that that morn-ing another supervisor, Greene, reported to Cain that Dur-bin had called in that she would be late but had said nothingabout Nichols;54 and that, when Nichols arrived at the52 I credit the mutually corroborative testimony of Cainand Fields to thateffectNichols did not deny thather absence affectedthe workof others, butdeniedonly thatshe hadbeen specifically told by Cam,before she wasexcused,that her serviceswould beneeded.53Althoughstill inRespondent'semploy, shetestified under subpena,stating at the hearingthat she hadnot wishedto appear (The fact that shesigned a union cardon February 13 maywell have explained her reluctanceto testify )54 An employee,Sexton,disputedthis testimony,claiming to have over-heardGreene tellCain thatmorning thatDurbin had reportedthat both sheand Nicholswould be lateHowever, Greene corroborated Cain'sversion,and both supervisors denied that Sexton was in a position to overhearGreene's remarksto Cain on thatoccasion Sexton was a union adherent andadmittedly on friendlytermswith NicholsDurbin testified that she calledGreene thatmorning tonotifyhim that,due to bad weather,both she andNichols wouldbe lateDurbinwas notonly aunion adherent but also,herself,an alleged discnminatee, she having quit workon February4 becauseof certain events relatedto Nichols'discharge I do not deem it necessary to50 Talon, Inc , was recently acquired by the instant Respondent and theresolve the foregoing conflict, sinceCainwas aware,in any event, thatformer's plants are now known as the "Talon Division of Textron, Inc "Nichols rode with Durbin that day, so that her lateness would necessarilySiTalon,Inc, 170 NLRB355.AccordUniversal CigarCorp,173 NLRBhave been due to the same conditions as Durbin's. It is true that Cain did865.Continued 142;DECISIONSOF NATIONAL LABOR RELATIONS BOARDplant, she explained that Durbin, on whom she dependedfor a ride, had not been able to pick her upin timeand thatDurbin had reported this to the plant. It was agreed that atthis point Durbin entered the office where Cain and Nicholswere closeted, but was ordered by Cain to return to work,with the advice that if she had anything to discuss with him,he would see her later. Cain added that he then remindedNichols of the reprimand and disciplinary layoff of Feb-ruary 1, sent her home, and reported the matter to his supe-nor,Hall. She was notified of her discharge later thatmorning. Karle testified that it was he who made the dis-charge decision; that on the morning of February 4 hereceived a report concerning the events of that day, and forthe first time learned of the February 1 incident relatedabove; that he reviewed Nichols' tardiness record, as wellas her production record; and that he discharged her for"low production,excessivetardiness, and failing to call in[on February 4] when she was 20-25 minutes late." Thereasons assigned on Respondent's records for her dischargeare "Low production and Poor attendance-tardiness."55Karle added that if he had been told on February 1 ofNichols' delay in returning to work that morning he wouldhave discharged her at that time for that reason alone.The General Counsel contends that the foregoing rea-sons are pretextual, the true reason being Nichols' interestin the Union, as disclosed to Cain by the January 29 inci-dent. It accordingly becomes necessary at this point to re-solve the conflicting testimony as to whether Cain observedDurbin's signingof the union card on January 29. WhileCain's testimony as to othermattershas been rejected, Ni-chols has also not been credited in certain respects notedabove, and Durbin was clearly not a disinterested wit-ness,56nor washer testimony a model of consistency.57Moreover, even if thegirls' testimony be credited, it stillwould not establish any knowledge by Cain of union activi-ty on the part of Nichols. All that such testimony wouldprove is that Cain saw Durbin sign a union card whilestanding near Nichols. While the girls agreed that NicholssolicitedDurbin to sign the card, the latter admitted thatsuch solicitation had occurred some time before the actualsigning of the card, while the twowere still inthe canteen,and there was no evidence that Cain was present then. Thus,to find company knowledge of Nichols' union activity onthe basis of the above card-signing incident, it would benecessary to infer that Cain (1) recognized the card to be aunion card58 and (2) suspected, from her proximity to Dur-report to his superiors that Nichols had not called in. This report was, literallyspeaking accurate,since she admittedly had not called in herselfWhile, inexplaining Nichols' discharge,Karle mentioned her failure to call in on the4th, the impression conveyed by his entire testimony on the point was thathe was more concerned about her excessive tardiness and her 30-minuteconversation outside the plant on February 1, asserting that he regarded thelatter alone as sufficient reason for discharge.Accordingly,Ido not construeRespondent's position to be that the fact that she, herself, failed to call in wasa material factor in her discharge.55G C.Exh 11.56 See In. 54, above57 She admitted various conflicts between her testimony and her pretrialaffidavit58 There was no evidence that before the incident under consideration anycards were signed in the presence of supervisors or that management knewat that time of the Union campaign A review of all the Union cards submit-ted in evidence to establish the Union'smajority status shows that only onecard had been signed before January 29-the one signed by Nicholsbin at thetime, that Nichols had some special interest in thematter.Moreover, even if one were to draw both thoseinferences, that would not suffice to establish that the rea-son assigned for Nichols' discharge was merely a pretext toconceal antiunion motivation. If it were seeking such a pre-text,Respondent could have utilized for that purpose theFebruary 1 incident and discharged her then instead ofmerely giving her a disciplinary layoff for the balance ofthe day, or Respondent could have discharged her either onFebruary 2 or 3, on both of which days she reported late,without, so far as the record shows, alleging any mitigatingcircumstances. However, so far as appears from the record,Cain did not even report any of the foregoing three inci-dents to higher management until February 4. The fact thatRespondent thus tolerated her derelictions even after Janu-ary 29, when under the General Counsel's theory, it firstlearned of her interest in the Union, militates against hiscontention that she was discharged on account of such in-terest.Apart from this, while Nichols was the only employeefor whom tardiness is cited in Respondent's records as areason for discharge, there was no effective contradiction ofKarle's testimony that Nichols was late nearly every otherday during the last 6 or 7 weeks of her employment and thatthis was the worst record of tardiness in Respondent's histo-ry. There is thus no basis for finding disparate treatment ofNichols vis-a-vis other employees, insofar as her dischargewas predicated on excessive tardiness.While it may beurged that Nichols' tardiness was regarded more lightly be-fore the alleged incident of January 29, than was the casethereafter, the fact remains that Respondent did, as foundabove, reprimand her twice before January 29 on accountof her tardiness, and that, despite these reprimands, she notonly loitered outside the plant on February 1 but reportedlate for work on the next 3 days. Those circumstances wouldseemadequate to explain Respondent's loss of patience withher. Accordingly, I credit Karle's explanation that he dis-charged Nichols for reasons unrelated to her union activity,and no violation is found here.d. A.Wade59He had worked for Respondent since July1967.OnFebruary 8 he signed a union card. His name was on theUnion's telegram of February 9, advising the Respondentof its organizing campaign and of the names of the employ-ees on the organizing committee.60It is undisputed that Respondent had a longstandingpolicy against permitting employees to work while under theinfluence of liquor and that it had discharged employees forreporting to work in that conditionor The dunking on thefob 61Wade had admittedly received a reprimand in June1970 for,inter aka,reporting to work "in unfit condition,"and the warning notice in evidence shows that he was ad-monished that a recurrence of this offense would result indischarge.His immediate supervisor, Ogden, testified that whenWade reported for work on February 14, he appeared to beintoxicated and the witness sent him home. Ogden's supen-59Hereinafter referredto in this section as Wade.60 TX Exh 261G C Exh I I shows four such discharges, in addition to that of Wade TEXTRON,INC.143or, Shives,related that Ogden reported to him that morningthatWade had come to work under the influence of liquorand had been sent home with instructions to return the nextday for an interview with Shives;that he discussed thematter with Karle,who decided,in view of Wade's previousoffense of the same nature,to discharge him; that, whenWade came in for his interview on February 15, Karle,however,called Shives into his office and instructed him notto discharge Wade because he had just seen Wade and aunion organizer together at the Colonial Motel;and that thewitness merely gave Wade a written warning and instructedOgden to keep a close watch over Wade.Karle corroborat-ed Shives'testimony,explaining that,after instructingShives to discharge Wade,he happened to observe Wadeand the union organizer together in front of the motel,whereupon it occurred to him that the Union might try toexploit any disciplinary action againstWade by falselycharging discrimination for union activity;that for this rea-son, upon returning to the plant,he instructed Shives not todischarge Wade but to give him a"stiffwarning"instead;and that,but for his apprehension that the Union might takeadvantage of the situation,Wade would have been dis-charged on February 15.Wade admitted that he was sent home on the 14th forappearing to be under the influence of liquor and that hewas warned that any recurrence would result in discharge.The next incident involving Wade occurred on Feb-ruary 25,when,according to Ogden,Wade again showedsigns of inebriation upon arriving at the plant.Ogden addedthat he reported the situation to Karle, who instructed himto verify his diagnosis of Wade's condition by keeping himunder observation;that further observation merely con-firmed Ogden's opinion,and he so advised higher manage-ment.Shives and Karle were in substantial agreement that,after reviewing the information from Ogden as to Wade'scondition,itwas decided to discharge him, and he was infact discharged on February 28.Wade admitted that he was under the influence whenhe reported on the 25th.The General Counsel,nevertheless,contends that Respondent would have condoned his condi-tion but for his union activity.The General Counsel cites (1)testimony by Wade that it was a common occurrence forhim to come to work under the influence of liquor and thatbefore February 14 he had not been disciplined therefor,except for the one warning given him in June 1970,and (2)the corroborative testimony of E. Bailey that Wade hadcome to work many times in an inebriated condition. TheGeneral Counsel relies also on the testimony of S. Williamsthat he has reported for work under the influence of liquor,his condition being such that,in his opinion,his supervisor,Ogden,could not have failed to detect it.Ogden denied thathe had ever seen Wade under the influence on any occasionother than the two in February,discussed above,and oneoccasion about a year earlier,which was presumably theone for which Wade was disciplined in June 1970, andOgden denied also that he had ever noticed anything unusu-al about S.Williams'behavior on the job.S.Williams' testi-mony was not specific as to the frequency of his derelictionsand, although he insisted at first that he was never disci-plined therefor,he admitted under cross-examination thatinMay 1968 he had been given a disciplinarylayoff bySupervisor O. Brown for reporting for work under the influ-nflu-ence62 As Wade's testimony has been rejected as to otherence.matters, he is not deemed a reliable witness,and E.Bailey'stestimony proves too much.He contended that during thelast 2 weeks of his employment Wade reported for workunder the influence three to five times.If so, it would appearthat Ogden overlooked some of Wade's lapses from sobrietyeven after Respondent was aware of his involvement withthe Union.Nor can I perceive sufficient basis in the recordfor rejecting the testimony of Karle,as corroborated byShives, that,afterKarle saw Wade in the company of theunion organizer,he decided to rescind the decision he hadalready made to discharge Wade,and to give him anotherchance in order to forestall any charge by the Union ofdiscrimination against Wade.That is hardly the conduct ofan employer who is seeking a pretext for discharging aunion adherent.It is concluded,therefore,that the ultimatedischarge of Wade for a repetition on February 25 of anoffense which had already provoked two warnings of dis-charge,for which other employees had been discharged inthe past, and for which Wade would have been dischargedon February 14 but for his apparent involvement with theUnion,was not because of such involvement.No violationis found here.e. JohnsonHe had worked as a dryer operator in Respondent'sdyehouse for 3 years, and was listed on the Union's wire ofFebruary9 as a member of its organizing committee. OnMarch 1,a Monday, he notified Supervisor Shives of hisintention to quit because of a disagreement with one of hisfellow workers, Easter, but he consented to finish out theweek.The same day Respondent presented him with a writ-ten resignation notice which he signed.However,the nextday, having had a change of heart,he attempted to with-draw his resignation but, for reasons discussed below, wastold that he would be laid off, in any event,on March 5, andhis employment did in fact end on that date.He has notbeen recalled.Karle explained that for some time beforeMarch 1 there had been a dearth of work for the hand tuboperators in the dyehouse and that early in January hebegan to consider reducing the number of such operators.There was received in evidence(1) a memo dated January5, from him to a higher management official,in which Karleproposed that certain hand tub operators be laid off ortransferred,and (2)a note from Karle to Shives dated Janu-ary 6 referring to an attached copy of the foregoing memoand stating,"If you have any turnover in this area, let'sconsider thismove automatically."Karle testified thatwhen,on March 1,he learned of Johnson's resignation, hedecided to put into effect the foregoing plan by eliminatingthe jobs of two hand tub operators,transferring them to thedryers, which were then being operated by Johnson andEaster,and laying off Easter. Shives corroborated Karlefully. It was not disputed at the hearing that for senioritypurposes the hand tub and dryerjobs were considered inter-changeable,and that Easter,as well as Johnson,had less62Karle and Shives professed to have no knowledge of any inebriety onthe job on the part of S Williams other than on the occasion for which hewas disciplined 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority than the hand tub operators, Johnson having theleast seniority.Moreover, there was no effective contra-diction of Karle's testimony that it was Respondent's policyto honor seniority in case of layoffs, as well as in otherrespects.63Shives testified that, when Johnson came to him onMarch 2, and attempted to withdraw his resignation, Shivestold him he had already made arrangements to proceed withthe plan outlined above; and, although Johnson assertedthat Shives told him he could not change his mind becausehe had already signed the resignation notice, it was conced-ed at the hearing that in a pretrial affidavit Johnson ac-knowledged that Shives had told him that Respondentplanned to eliminate two hand tub jobs. It is clear at anyrate that both Easter and Johnson were laid off on the 5thand were replaced by the hand tub men, and there was noevidence that Respondent was aware of any union activityon the part of Easter. Respondent has not since hired anynew employees to operate the hand tubs or the dryers. Karleadmitted that it was his policy to recall laid-off employees,and that pursuant thereto he has recalled Easter for workas a janitor. He explained that he has not recalled Johnsonbecause he has not been able to find any suitable openingsfor him; and that he did not recall him to replace Easterwhen the latter quit his janitorial job because Karle thoughtthe work too strenuous for Johnson, but he would nowemploy Johnson as a janitor if a doctor would certify himas able to do the work.Although Johnson insisted at the hearing that only aweek before his foregoing "resignation" he had been offereda job in the weaving room by Supervisor Williamson, thelatter denied this,64 and Karle testified that, although cer-tain jobs did become available in the weaving room afterMarch 5, he could not use Johnson thereon because he didnot have a sufficient degree of literacy.65There seems to be no good reason to doubt that, when,on March 1, he learned of Johnson's intention to resign anddecided to lay Easter off and not hire any replacement forJohnson, Karle was merely implementing the retrenchmentprogram outlined in the January 5 memo. However, sinceJohnson's resignation was the event that admittedly trig-gered that decision, the question arises why Respondent didnot reconsider its action when Johnson changed his mindabout resigning.When asked about the matter of Johnson's change ofheart, Karle testified:Well, when after he had resigned and come back thenext day and said he didn't want to resign [we] said thatunder the circumstances we had taken action to do this,we were going to terminate this operation, and hewould be terminated for lack of work anyway at theend of that week ....The implication of this seems to be that Respondentdid not regard Johnson's change of heart as sufficient rea-63 I do not regard as persuasive Johnson's contrary, vague, and confusedtestimony about what he thought to be Respondent's seniority policy64 At any rate, if Williamson did make such an offer in late February, thatcircumstances would tend to negate any inference that Respondent wasseekinga pretext to get nd of Johnson because of his identification with theUnion.65 Johnson conceded that he could not read or write anything but his name.son for abandoning its retrenchment program. The GeneralCounsel would have the inference drawn that it was not theeconomic benefits of that program, but Johnson's unionactivity,which caused Respondent to ignore Johnson'schange of heart. However, as against this, it may be pointedout that the retrenchment program also involved elimina-tion of Easter, whose union sentiments were not known toRespondent, so that the advantage of that program from thestandpoint of reducing the proportion of union adherentswas problematical.Under all the circumstances, particularly the unchal-lenged evidence that the foregoing retrenchment programhad been planned before the advent of the Union, and thatit resulted in the elimination of the two hand tub jobs, whichthe record shows were no longer economically justifiable,one would be hard put to say that, but for Johnson's unionactivity,Respondent would have foregone the benefits ofsuch a program. Accordingly, the evidence is not deemed topreponderate in favor of a violation finding here.f.C.Quinn66He worked for Respondent from August 1970 toMarch 10. His name did not appear on the Union's Feb-ruary 9 wire, and in his case General Counsel relies on anincidentoccurringonFebruary 27 as establishingRespondent's knowledge of his union activity. He testifiedthat on that date he had a conversation with R. Stewart, inwhich Quinn indicated that he might attend a union meet-ing that night, and that his foreman, Greene, was only a fewfeet away at the time. As this was corroborated by R. Stew-art, I credit such testimony, notwithstanding Greene's dem-al that he overheard any such conversation. Quinn addedthat after the foregoing incident there was a marked changein Greene's attitude toward him, in that Greene for the firsttime became critical of Quinn's work. While acknowledgingsuch criticism,Greene insisted it was based solely onQuinn's failure to conform to established job procedures.The record shows that Quinn was absent from work onMarch 10, and that under Respondent's absenteeism policyhe was subject to discharge therefor, as this was his 10thperiod of absence or "occurrence"67 within a 12-month peri-od. He was in fact discharged on March 10 for such ab-sence. Although conceding that, insofar as here relevant, hisexamination of Respondent's personnel records has failedto reveal any deviation from Respondent's rules respectingdisciplinary action based on the number of "occurrences"within a 12-month period'68 the General Counsel contends,66Hereinafter referred to as Quinn.67Under Respondent's rule, an "occurrence"consisted of absence for notmore than 10 consecutive working days.68 See TX Exh. 1. Although it was stipulatedthat the foregoing concessiondid not apply to the "absence record" of Quinn(and M. Stewart, whose caseisnext discussed),this reservation in the caseof Quinn apparently hadreference to the factthat, althoughRespondent's rule prescribed a writtenwarning noticefor Quinn's fifth occurrence, in October 1970, he received atmost only anoralwarning.In his brief,theGeneral Counsel makes noreferenceto this circumstance and no significance is perceived therein, par-ticularly in view ofthe evidencethat at thattime responsibility for theadministrationof the absenteeismpolicy was temporarilyentrusted on amakeshiftbasis to a secretary-receptionist. (Therewas, also, at first someconfusion on the part of Respondent'switnesses as to whether Quinn wasgiven a disciplinary layoff onhis seventhor his eighthoccurrence.However,thiswas finallyclearedup by Hall.) TEXTRON, INC.145nevertheless, that Quinn was in fact discharged for hisaforenoted manifestation in Greene's presence of an inter-est in attendinga union meeting.The General Counsel citesas evidence of discriminatory motivation certain allegedconversations between Quinn and Greene relative to his lasttwo occurrences. Quinn's version was to the effect that,when he called Greene to notify him of the reasons for hisabsence on those occasions, Greene told him it would be"okay." Greene admitted at the hearing that he received thefirst of these calls, but denied that he implied to Quinn thathis absence would be overlooked. It is clear, in any event,that Greene had no authority under Respondent's rule toexcuseQuinn's absence and that any such action on his partwould therefore not affect the applicability of the rule'ssanctions.A more serious question is raised by Quinn's furthertestimony that duringhis exitinterview Greene asked ifQuinn was for the Union and, when he answered in theaffirmative, remarked that it was necessary to discharge him"anyway." Greene's denial of this interrogation was corro-borated by Hall, who was present. At any rate, even ifQuinn be credited, it would not suffice to establish discrim-inatorymotivation for Quinn's discharge, when weighedagainst the cogent evidence in the record that Quinn's dis-charge was mandatory under Respondent's absenteeismpolicy, and that, except as already noted, such policy hasbeen uniformly and consistently enforced 69Nor would it change the result if one credited Quinn'stestimony, disputed by Greene and Hall, that at the exitinterview Greene rather equivocally denied that Quinn hadcalled in to explain his absences. Such testimony, coupledwith the alleged interrogation and the alleged change inGreene's attitude to Quinn, would prove at most thatGreene was ill-disposed to Quinn because of his union ac-tivity, but would not suffice to establish that, absent suchactivity, Respondent would have waived its rule.Dismissal of this allegation will be recommended.g.RoyStewartRoy had worked in Respondent's dyehouse since Octo-ber 1969. His name was on the Union's February 9 wire toRespondent and his foreman, O. Brown, admittedly knewthat he was active in soliciting for the Union outside theplant. On March 8 he was involved in an incident with afellow employee, Leemaster, who, so far as the recordshows, was not regarded by Respondent as a union adher-ent.70There was substantial agreement between Roy andLeemaster that on March 8 there was an exchange of re-marks which provoked Leemaster to attack Roy; that theaffray consisted of pushing against each other and a certainamount of wrestling; and that, in the course of the struggle,69Moreover,Greene'salleged remark, afterQuinnhad admitted hisprounion sentiments, thatitwasnecessaryto dischargeQuinn "anyway,"wouldseemto implythat his unionactivitywas a factor weighingagainsthisdischarge.If Greene did say this, it would tend to negate union animus ratherthan thecontrary70 He had,however,signed a union cardon February 10, 1971 (G C. Exh15ww).Leemaster fell to the ground. Leemaster denied that hesuffered any visible damage. However, since Roy was highlyevasive about the extent of such damage suffered either byLeemaster or himself, and I do not regard Leemaster as awholly disinterested witness," I credit the testimony ofForeman O. Brown and Personnel Director Jones that whenthey interviewed the men they observed skinned knucklesand arms and Leemaster was bleeding. It is clear, moreover,that each man insisted to management that he was to blamefor the affray and sought to exonerate the other. Karletestified that, after receiving reports of the incident, includ-ing the physical damage suffered by both men, he conclud-ed that they had been involved in a fist fight in violation ofRespondent's rule against "fighting or horseplay onCom-pany property," and decided to discharge them for thatreason. They were in fact discharged on March 9.Karle insisted that the foregoing rule has always beenstrictly enforced, citing the discharge of an employee forhorseplay, which caused injury to another employee. WhileRespondent's records show no other discharges for fightingor horseplay, there was no persuasive evidence that Respon-dent had ever knowingly condoned any violation of the rulethat was as serious as the one under consideration. Leemas-ters testified that on a prior occasion he had had some wordswith S. Wade on the job and been slapped on the face byhim, and that, although Foreman Wilkins interviewed andordered the men to desist, no disciplinary action was taken.Roy claimed to have witnessed that incident and corrobo-rated Leemaster's version.While admitting that he hadoverheard an argument between Leemaster and S. Wadeand had ordered them to "break it up," Wilkins denied thathe saw any physical aggression. As it is not clear either fromLeemaster's version or Roy's where Wilkins was at the timethe alleged slap was delivered, there is no necessary conflictbetween their testimony and Wilkins' foregoing denial.Moreover, I deem it significant that, although the rec-ord shows that he was a union adherent 72 and might there-fore be expected to be favorably disposed to the GeneralCounsel, S. Wade was not called by the General Counseland no explanation was given for that omission. It is there-fore inferred that his testimony would not have aided theGeneral Counsel. In any case, even if it were found thatRespondent knowingly condoned the amount of physicalcontact allegedly involved in the foregoing "slapping" inci-dent, I do not believe that the disciplinary action takenagainst Leemaster and Roy for engaging in a pushing andwrestling match, which resulted in visible damage to both,would constitute such disparate treatment as to warrant theinference that such action was prompted by antiunion con-siderations.737iNot only mayit be inferred that his prounion sentiments(see precedingfootnote)would predispose him to favor Roy, but the impression he con-veyed at the hearing was that he felt personally responsible for Roy's dis-charge and was anxious to undo the damage he had done him72 See G.C Exh 15(uuu), which is the union card signed by S Wade onFebruary 23.73 Evidence was adduced about an incident involving Johnson and Powell,which, according to Johnson,himself,merely consisted of his brushingagainst Powell in walking by him, and in his brief the General Counsel quitecorrectlyconcedes that it is not clearfromtherecordthat any blow wasstruckAccordingly,there is no need to dwell on that matter 146DECISIONSOF NATIONALLABOR RELATIONS BOARDh.C. Ramsey 74He had been in Respondent's employ since August1968, working as a fixer in the weaveroom. His name wason the Union's February 9 telegram. He was admitted to ahospital on February 26, was released on March 8, andremainedat home until March 15, when he returned towork. Under Respondent's posted rules governing absen-teeism,7i if an employee is absent for more than 10 days, hisname is"automatically removed from the payroll." The ruleprovides further, as follows:Should an employee realize his period of absence isgoing to exceed the ten (10) day maximum, he mayapply for a leave of absence in order to retain his sen-iority, providing the applicant is eligible for a leave ofabsence.It is undisputed that Ramsey was absent from workmore than 10 days and that he failed to apply for a leaveof absence. When he returned to work on March 15, he wasnotified by Head Foreman Hall that he was being laid offunder the foregoing rule because he had not applied for aleave of absence. Although he was notified that he retainedhis seniority and was eligible for recall to the first availablevacancy, Ramsey has not been rehired.Hall testified that several days before Ramsey's returnto work, it having been determined that he had been absentfor 11 days, Hall notified Garvin, who, like Ramsey, was aknown union adherent, that he was to replace Ramsey, andit isnot disputed that Garvin promptly began to train forthat assignment.While it is evident that, when Ramseyreturned on the 15th, Garvin was not yet fully trained as afixer and that from the standpoint of efficiency of opera-tions it would have been to Respondent's advantage to re-hire Ramsey and return Garvin to his former, lower gradejob, Hall insisted that it was Respondent's policy that, onceit has made a commitment to an employee to promote himas a replacement for an absent employee, it will not renegeon such commitment merely because the absent employeereturns.While one may debate the wisdom of such a policy,I credit Hall, there being nothing in the record to contradicthis assertion that such was in fact Respondent's policy.Moreover, absent any competent evidence to the contrary,I credit the testimony of Karle that since March 15, Respon-dent has had no openings in Ramsey's lineof work, 16 andthe testimony of Hall that Ramsey refused on March 15, tobe considered for any other line of work.Karle testified that the foregoing 10-day absence ruleis strictly enforced.77 Ramsey contended at the hearing thatRespondent had condoned violations of the rule by Whiteand Yost, and that, when he pointed this out to Hall onMarch 15, Hall answered only that he knew that White74 Hereinafter referred to as Ramsey.75G C Exh. 376 Although Ramsey testified his job has been taken was by Charles Cain,that testimony was patently based on hearsay and an objection thereto onthat ground was sustained.77G.G.Exh 11, which is a list of all employees discharged by Respondentfor cause, does not contain the names of any employees terminated forviolating the 10-day rule.However,it also, does not contain Ramsey's nameKarle explained that Respondent does not consider the "clearance" of anemployee from the payroll under the foregoing rule as a discharge for cause,except under certain circumstances See next footnotewould be out a long time.However, Karle denied that there was any violation ofthe 10-day rule by White, and there was placed in evidencea leave-of-absence form, purporting to be signed by White,which signature was authenticated by Karle. In the case ofYost, Karle admitted that she did not sign a leave-of-ab-sence form and is still in Respondent's employ. However, heexplained that Yost was in the hospital at the time becauseof a difficult pregnancy and that there was danger of amiscarriage; that, knowing she would be absent from workfor more than 10 days, Yost called the plant and asked fora leave of absence; that, in view of her condition, Respon-dent did not require that she actually sign a leave-of-ab-sence form, but instead filled one out and placed it in herfilewithout her signature. The implication of this is thatRespondent treated Yost as if she had executed a leave-of-absence application.However,it isnot clear in what respect Yost was treat-ed more favorably than Ramsey from the standpoint of jobtenure.While she was in Respondent's employ at the timeof the hearing, and Ramsey was not, it was not explainedhow she came to be reemployed; that is, whether she wastaken back upon the expiration of her leave of absence, eventhough her job had been filled, or whether, like Ramsey, shehad been required to wait for the first available opening.Under the literal language of the rule, even when an em-ployee makes a timely application for leave, all he is entitledto is retention of seniority, and Ramsey was allowed toretain his seniority, even though he had not complied withthe rule. However,since it seemsimplicit, although notexpressed, in Karle's testimony that Yost was treated morefavorably than Ramsey, it is inferred that the 10-day rulehas been applied as follows:(1) In the case of employees, like Yost, who com-plied (or were treated as having complied) with the rule,Respondent construed the provision for retention ofseniority as meaning that they were entitled, upon the -expiration of their leave, to "bump" any replacementwho had less seniority.(2) In the case of an employee, like Ramsey, whohad not complied with the rule, but whose absence wasdue to ill health, he was allowed to retain his seniority,except that he would not be allowed to bump any re-placement, even though junior to him, but would haveto wait for the first available opening.78The General Counsel contends that there were unusualcircumstances in Ramsey's case, which entitled him to thesame consideration as Yost. Those circumstances allegedlyconsisted in the fact that Ramsey was highly regarded as anemployee, being considered for promotion, and that bothhis supervisors, Cain and Hall, knew he was in the hospital,having visited him there. However, there was no evidencethat either Ramsey or his supervisors expected him to beconfined in the hospital for more than 10 days, and he was78 There remains the situation of the employee who has not complied withthe rule and whose absence was not due to ill health.Karle testified that insuch a case removal from the payroll was equivalent to a discharge for causeThus, compliance with the 10-day rule meant retention of full seniority rights,including bumping of junior replacements, and noncompliance meant eitherretention of seniority, but without bumping rights,or discharge for cause,depending on the reason for absence TEXTRON, INC.in fact released before the 10-day period expired 79 Accord-ingly, there was not here, as in Yost's case, a foreknowledgethat the employee would not be able to come to the plantduring the 10-day period and sign the proper form. NOT wasthere here, as in Yost's case,a timely, oral request by theemployee for leave,which was all that the rule, literally read,required.As for Ramsey's competence or eligibility for pro-motion, there was no evidence on that point except for anoffer of proof by the General Counsel.80 Inany event, thereisno evidence that, in enforcing its absenteeism policy,Respondent made exceptions based on competence or eligi-bility for promotion.The record is clear that Respondent had long had anabsenteeism problem, as witness the relatively large numberof discharges for various types of absenteeism,8 and thatKarle was sufficiently concerned about the matter to devel-op an elaborate set of rules governing that matter. SinceRamsey, unlike Yost, had made no application for leave,oral or written, there was no logical basis for treating himas in substantial compliance. Thus, in his case Respondentwas confronted with a clear choice between enforcement orwaiver of the 10-day rule. Given the seriousness ofRespondent's overall absenteeism problem, it cannot besaid that the choice made in Ramsey's case was so far de-void of any apparent justification as to compel the inferencethat it was motivated by discriminatory considerations.Accordingly, it will be recommended that the instantallegation be dismissed.i.M. Stewart82He had worked for Respondent since 1966. His namewas on the Union's February 9 wire. He had attendanceproblems, which he ascribed to the invalidism of his parents.From March 1, 1970, when Respondent's current absentee-ism rules were adopted, to May 10, when he ceased to workfor Respondent, he accumulated a total of 15 occurrences,5 of which were canceled, pursuant to the rule, because hehad 5 months of perfect attendance during that period.83 OnMarch 15, he was given a written warning notice on accountof his absence on March 10, which was his 7th occurrence,and the notice stated that he would receive a 3-day layoff79 That periodexpiredeither on March 9 or 11, depending, according toHall, on whetherthe interveningSaturdays were workdays Ramsey wasreleasedfrom the hospitalon the 8thto SinceRespondentdisclaimedany contentionthatRamsey's perfor-mance onthe job was a factorin hisdischarge, I ruled that evidence of hiscompetence was not properly part of the General Counsel'sprima faciecasebut might be offered in rebuttal, if it appeared to be relevant after Respon-dent had presented its defenseThe General Counsel then elected to makean offer ofproofon thepoint, and did not present any rebuttal with respecttoRamseysi See G C Exh 1182Also referred to in the record as Lacy Stewart83 Thus, although M Stewart had accumulated five occurrences as of May13, 1970, allfive weresubsequently canceled because he later had 5 monthsof perfect attendance, and the final count of his occurrences begins with hisabsence onMay 18, 1970147if he was absent again andwould be discharged "if he hada 10th occurrence within a 12-month period." When it gavethe foregoingwarning notice,Respondent knew that he hadalready accumulated another absence on March 12, he hav-mg attended on that datea Board hearingon the Union'srepresentation petition, pursuant to a subpena from theUnion. However, Respondent decided that it would not befair to give the warning notice of March 15 retroactiveeffect, so to speak, and discipline M. Stewart for the March12 occurrence, and he was notified that that occurrencewould not be counted against him. His next absence, onApril 28, resulted in the imposition of a 3-day layoff. He wasabsent again on May 10, which represented the ninth occur-rence charged against his record up to that point.84 Hetestified that he did not bother to report to work thereafterbecause he believed that his May 10 absence represented his10th chargeable occurrence. He did, however, visit the planton May 13 to pick up his last paycheck and had a conversa-tion with Personnel Director Jones. According to M. Stew-art,he told Jones that he assumed that he had beenterminated under the absenteeism rule, whereupon Jonesremarked, "Oh, yes." Jones, however, insistedthat M. Stew-art on that occasion stated, in effect, that, while he knew hehad only accumulatednine occurrences,he saw no way ofavoiding a 10th occurrence, in view of the state of his par-ents' health, and had decided to quit rather than keep "drag-ging it on." In view of the circumstantiality thereof, I creditJones' testimony and find that M. Stewart quit because ofhis expectation that he wouldeventuallyexceed the numberof absences perimtted by Respondent's policy and would bedischarged on that account.In view of this finding that M. Stewart was not dis-charged but quit, it becomes incumbent upon the GeneralCounsel to establish that such quitting was induced by dis-criminatory treatment of M. Stewart. In this regard, theGeneral Counsel contends that the record shows a markedchange in Respondent's attitude toward M. Stewart's absen-teeismafter February 9, when it first learned of his unionactivity. Thus, the General Counsel points to the fact thathe was not given a written warning after his initial,85 fifthoccurrence on May 13, 1970. However, the foregoing chro-nology indicates that even after February 9 the full force ofthe rule's sanctionswas not applied to him; for, under therule he should have been laid off on March 10 when heagainaccumulated seven occurrences. Instead Respondentmerely gave him a written warning on March 15 that hewould be laid off, if absent "again," and decided to overlookentirely the fact that he had already been absent "again" onMarch 12, and he was not, in fact, laid off until the nextoccurrence on April 28. Thus, while the pattern of discipli-nary action taken against M. Stewartseems,to say the least,erratic, the fact remains that, as, in effect, conceded by theGeneral Counsel, M. Stewart was treated with unusual leni-ency even after the disclosure of his union activity.86 Wheth-84 As already noted, 6 of his prior 14 occurrences, including thatof March12 had beencanceled under the circumstancesdescribed aboveis See fn 83,above,for an explanation of how occurrences were counted86 See TX Exh I 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDer Respondent would have been even more lenient to himbut for his union activity is open to conjecture.87 While itis true that before the absence of March 10, none of thevarious disciplinary actions prescribed by the rule was ap-plied to M. Stewart, the decision to begin to do so on March15, albeit on a modified basis, may have been prompted bythe steadily mounting number of his absences and the desireto preserve some-semblance of uniformity in the administra-tion of the absenteeism policy. At any rate, the fact thatRespondent, for whatever reason, decided in March to ap-ply to M. Stewart the same rule that it was concededlyuniformly applying to its other employees,88 would not seemto constitute such an onerous change in his working condi-tions as would warrant converting his resignation into aconstructive, discriminatory discharge. Accordingly, no vio-lation is found here.j.RuthHuffstetlerShe worked nearly 8 years for Respondent as an in-spector.Her name was on the Union'sFebruary9 wire. Sheconcededlywas well regarded as an inspectoruntil the earlypart of 1971. Some time in 1970, Respondent placed itsinspectors under a new incentive system.Thereunder, in-spectors were required after a 6-week graceperiod to reduceto at least 2.5 the percentage of defectivetape approved bythem,as determined by a random sampling oftheir tape. Atthe time the incentive system was installed,the inspectorswere warned of discharge,if over a specified2-week periodtheir average margin of error was more than 2.5 percent.89It is clearthatRuth failed to meet the 2.5 percentstandardduring 7 ofthe last 8 weeks of her employment,beginningwith the week ending May 9;90 that onMay 31,she wasgiven a written warning to the effect that, if she did notmaintain a 2.5 percent average during the next 2 weeks, shewould besubject to discharge; that,although she failed tomaintain such an average dunng the next 2 weeks,she wasgiven another2-week trial;that during the next 2 weeks herpercentage of defects was 10.3 and 3.9, respectively; andthatshe was terminated on June 25.While the record showsno other discharge of inspectors for unsatisfactorywork, itis clear from the evidence that Ruth's overall performanceduring her last 4 months was inferior to that ofany of theother inspectors,91and there is nothing in the record to87 In support of his contentionthat therewas a change in Respondent'sattitude to M Stewart afterFebruary9, theGeneral Counseladduced testi-mony by M Stewartthat aboutFebruary9, Respondent made some unfavor-able changes in hisworking conditions However,under cross-examination,he professedto be unable to recall whether this happened before or afterFebruary 9,and Jones testified that the changes were made before that dateUnderthese circumstances,Jones is creditedM. Stewart testified,also, that, when he was giventhe 3-day layoff (onApril 28),Supervisor Jackson told him he would have to "start abiding" bythe ruleslike everyoneelse. Jackson disputed this The fact is that Respon-dent had even before that date taken disciplinary action against him in theform of the warning issued on March 15 In view of this, as well as the factthat M Stewart gave a somewhat different version of Jackson's remark in apretrial affidavit,he is not credited here."See TX Exh I.89 See Resp.Exh. 2690 SeeResp Exh. 27.91 See Resp.Exh. 27.contradict Hall's testimony that no other inspector has beentreated more leniently than Ruth. It is also clear that em-ployees (other than inspectors) have been discharged forfailure to meet production standards 92Ruth testified that during her discharge interview withSupervisorHall,when she asked him what he thoughtcaused her rate of defects, he answered, "I think it wasbecause your nerves were bad, and you have been involvedin that other stuff." Hall's version was that he told her thathe thought her high defect rate was related to her nerv-ousness and to a fixation she had about Respondent dis-charging all union adherents.93 On the basis of demeanor,I credit Hall.Here, as in the case of some of the other alleged discri-minatees discussed above, the General Counsel's theoryseems to be that, although it had good cause for discharge,Respondent would not have availed itself thereof but for theemployee's union activity, and would instead have toleratedthe employee's shortcomings because of various compensat-ing factors. In Ruth's case the compensating factor wouldseem to be the fact that she had been an inspector for nearly8 years, and it might well be thought that she received rathercavalier treatment for an employee of such longstanding.However, there was no evidence that, in enforcing plantrules or job performance standards, Respondent treatedother longtime employees with more consideration thatRuth; and, for the Board to pass on how much weight anemployer should give to an employee's length of servicebefore discharging him for justifiable cause would involveintruding into an area of judgment reserved to management.In Ruth's case, it is clear that even after she failed to meetthe standard set in the June 2 discharge warning, she wasgiven another 2-week trial period. It would seem beyond theBoard's province to say that, because of her long service, theAct required more than this to negate an inference of dis-crimination.Dismissal of the instant allegation will be recom-mended.k.The statisticalargumentThe General Counsel contends that it is a suspiciouscircumstance that, there was a sharp rise in the number ofemployees discharged in 1971 after the advent of the Unionas compared with the number discharged during the preced-ing calendar year. While it is true that during 1970 there wasa total of only five discharges, whereas in 1971 there were,according to General Counsel's Exhibit11,nine dis-charges 9 dunng February and March alone, the signifi-92 SeeG.C. Exh 11.93Ruthadmittedlyhad accused Respondent early in June of seeking apretextto dischargeher for unionactivity.She acknowledged,also, that onJune 6, her physician told hershe was suffering from a nervous condition.In any case,even if Hall be deemed to have ascribed her substandard perfor-mance as an inspector,at least in part,to her involvementwith the Union,that would not constitute an admission that such involvement was a factorin her discharge,except insofar as it affected her work.94 Thisexhibit omits R Stewart, who was admittedly discharged on March8, andshouldtherefore be counted as a 10th discharge.C. Ramsey and R.Johnson arenot listed in the exhibit presumably because they were consid-ered as having been laid off, and M Stewart was treated as a quit, as wasDurbin,whose case was struck at the hearing. TEXTRON, INC.cance of the comparison is diminished by the fact that 1970was not a representative year in this respect. This is evidentfrom the fact that General Counsel's Exhibit 11 lists a totalof 151 discharges over an 8-year period, of which 19 oc-curred in 1971 5 and 5 in 1970, leaving a balance of 127 overthe preceding 6-year period. This averages out to 21 per yearfor that period. Accordingly, it cannot be said that there wasa disproportionate number of discharges after the advent ofthe Union.Moreover, of the 16 employees admittedly dischargedafter February 3, when Respondent first learned of theUnion's advent, only 7 were shown to have been unionadherents, which is not a disproportionate number whenone considers that union cards were signed by a clear major-ity of the employees.3.The 8(a)(5) issuesa. Appropriate unitIt is found that the unit appropriate for bargaining isas follows:Allproductionandmaintenance employees atRespondent'sYork,South Carolina, plant,includinglaboratorytechnicians and plant clericals,but exclud-ing all office clerical employees,professionalemploy-ees, guards and supervisors as definedin the Act 96b.The Union's majority status(1) The election resultThe election held on April 22 resulted in,a vote of 59to 53 against the Union, with 14 ballots being challenged.The Regional Director sustained 1 of these challenges, over-ruled another,97 and referred to the instant proceeding theremaining 12 challenged ballots, of which 10 were cast byemployees alleged to have been discriminatorily dis-charged.98 Of these 10, only 2,Burgess andShillinglaw, havebeen found herein to have been unlawfully discharged, andthe challenges to their ballots are therefore overruled. How-ever,as the maximum number of overruled challengeswould not be sufficient to affect the outcome of the elec-tion, 99 it will not be recommended that any of the chal-lenged ballots be opened and counted.It follows that the Union did not receive a majority ofthe votes cast in the election.95This numberis arrivedat by adding Roy Stewartto thoselisted in G.C.Exh. l1 for 1971.See preceding footnote.96 Thiswas admittedly the unit found appropriateby the Board in theelection held herein97 The challengeto Easter's ballot.98 Of the remaining two challenged voters, only one, Henson, testified atthe hearing.99 The Unionneeds at least seven more votes.Even if one adds to theballots of Burgess and Shilhnglaw those of Easter and Henson, they wouldnot suffice to overcome that deficit.Accordingly,there is no needto considerHenson's eligibility.(2) The interference with the election149The Union filed timely objections to the election, citinginter alia,many of the instances of interrogation foundabove,Williamson's remark to Simpson that, as foundabove, created an impression of surveillance and his admo-nition to her to stay away from the Union, and the speechesof April 20, which have been found coercive. In view ofthese findings, it will be recommended that the election beset aside.100The General Counsel urges that, if the election is setaside, Respondent be ordered to bargain "under establishedprinciples as a result of the unfair labor practices havingdeprived the Charging Party of its majority,"citingN.L.R.B. v. Gissel Packing Co.,395 U.S. 575.It is current Board law that, even though a union haslost an election, it may secure a bargaining order by showingthat (1) the election was invalid, (2) it requested bargainingat a time that it had valid authorization cards from a majori-ty of the unit, and (3) such an order is appropriate underGissel.On February 15, when the Union requested recogni-tion, there were 116 unit employees on Respondent's pay-roll, of whom 66 had already signed concededly valid unionauthorization cards. The union thus had a clear card majon-ty on February 15. As already related, on February 18,Respondent rejected the Union's request for recognition,expressing doubt that it represented a majority of the em-ployees, and suggesting that the matter be resolved by anelection upon the petition already filed by the Union.The issue is thus posed whether underGisselitwouldbe appropriate to issue a bargaining order or whether theBoard should merely direct a new election. It has beenfound that Respondent engaged,inter alia,in extensive in-terrogation, that it discharged for union activityBurgessand Shillinglaw, who was generally regarded as one of thetwo instigators of the union movement among the employ-ees, that Respondent told employees thatBurgesswas dis-charged for union activity, and that Karle's speech of April20 was calculated to impress upon the employees the futilityof collective bargaining and, if it had to deal with a union,Respondent would engage in bargaining tactics that mightwell result in reduction of existing benefits. It is found thatsuch unfair labor practices are so serious as to render itunlikely that traditional remedies will insure the holding ofa fair election and reliance on the Union's cards and is-suance of a bargaining order is therefore appropriate.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputes100 The discharges of Burgess and Shillinglaw were not included in theUnion's objections to the election,presumablybecause they occurred beforethe filing of the representation petition, and were therefore time-barred forthat purpose. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYIt having been found that Respondent engaged in cer-tain unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, it will be recommended that it bedirected to cease and desist therefrom and, upon request,bargain collectively with the Union as the exclusive repre-sentative of all employees in the unit set forth above and,if an understanding is reached, embody itin a signed agree-ment.It having been further found that Respondent violatedSection 8(a)(1) and (3) of the Act, it will be recommendedthat it be required to cease and desist therefrom and takeappropriate, affirmative action. Such action shall include aproper offer of reinstatement to Burgess and Shillinglawand their reimbursement for any loss of earnings sufferedby reason of the discrimination against them. Backpay shallbe computed in accordance with the formula stated in F. W.Woolworth Company,90 NLRB 289; interest shall be addedto backpay at the rate of 6 percent per annum.(Isis Plumb-ing & Heating Co.,138 NLRB 716.)In view of the nature of the violations found herein,particularly the acts of discrimination, a threat of futureviolationsexists,which warrants a broad cease-and-desistorder.from scratch in the context of remarks that Respondentwould deal less liberally with the employees through a unionthan it would without a union, that employees had nothingto gain by collective bargaining, and that such bargainingoften resulted in a reduction of existing benefits, Respon-dent created an impression of the futility of collective bar-gaining and employee union activities and implied thatbecause of such activities and bargaining the employeesmight well suffer impairment of existing benefits, therebyviolating Section 8(a)(1) of the Act.7.By coercively interrogating employees about theirunion sentiments or activities, by warning employees thatthey would forfeit all rights to employment if they struckand were permanently replaced, by creating the impressionof surveillance of employee union activity, by directing anemployee to shun union representatives, and by stating thatemployees had been discharged for union activity, Respon-dent has violated Section 8(a)(1) of the Act.8.By discharging Burgess and Shillinglaw because oftheir protected, union activities, Respondent has violatedSection 8(a)(3) and (1) of the Act.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, there is issued the following recommended:101ORDERCONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The following employees constitute a unit appropri-ate for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.Allproductionandmaintenance employees atRespondent's York, South Carolina, plant includinglaboratory technicians and plant clericals, but exclud-ing office clerical employees, professional employees,guards and supervisors as defined in the Act.4.At all times since February 15, the Union has beenthe exclusive representative of the employees in the afore-said unit for the purpose of collective bargaining with re-spect to rates of pay, wages, hours of employment, and otherterms and conditions of employment.5. By refusing on and after February 15 to bargain withthe Union as the exclusive representative of the employeesin the said appropriate unit, Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.By stating that collective bargaining would startTextron,Inc., Providence,Rhode Island,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Coercively interrogating its employees about theirunion activities, and warning of discharge for union activi-ty.(b) Conveying to employees the impression that collec-tive bargaining would be futile and that such bargainingmight well result in loss of existing benefits. -(c) Ordering employees to avoid any contact with un-ion representatives.(d)Warning employees of forfeiture of all reemploy-ment rights if they struck and were permanently replaced.(e) Creating the impression of surveillance of employeeunion activities.(f)Refusing to recognize and bargain with said Unionas the exclusive representative of its employees in the fol-lowing unit:101 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, the find-ings,conclusions,recommendations,and recommended Order herein shall,as provided in Section 102 48 of the Rules and Regulations, be adopted bythe Board and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes TEXTRON, INC.151All production and maintenance employees of Respon-dent at its York, South Carolina, location, includinglaboratory technicians and plant clericals, but exclud-Ing professional employees, office clerical employees,guards and supervisors as defined in the Act.(g)Discouraging membership in International Ladies'Garment Workers' Union, AFL-CIO, or any other labororganization, by discharging employees or otherwise dis-criminating in regard to their hire, or any term or conditionof employment.(h) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain with the above-named Un-ion as the exclusive representative of the employees in theunit defined above with respect to wages, hours, and otherterms and conditions of employment and, if an agreementis reached, embody it in a signed contract.(b) Offer Grace Shillinglaw and Arthur Burgess rein-statement to their former positions or, if such positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges.(c) In the manner prescribed in the "Remedy" sectionof the Trial Examiner's Decision, make whole the foregoingemployees for any loss of earnings suffered as a result of thediscrimination against them.(d) Immediately notify any of the foregoing employees,who is presently serving in the Armed Forces of the UnitedStates, of his right to reinstatement, upon application, inaccordance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, after dis-charge from the Armed Forces.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay due under the terms of thisOrder.(f) Post at Respondent's York, South Carolina, plant,copies of the attached notice hereto marked "Appen-dix A."102 Copies of said notice, on forms to be provided bythe Regional Director for Region 11, shall, after being dulysigned by Respondent's representative, be posted by it im-mediately upon receipt thereof, and be maintained by it fora period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that such notices are not altered, de-faced, or covered by any othermaterial.102 In the event that the Board's Order is enforcedby a judgment of aUnited StatesCourtofAppeals,the words in the noticereading"Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Posted pursuant to a judgment of the United States CourtofAppealsenforcing an Order of theNational LaborRelations Board "(g) Notify the Regional Director for Region 11, in writ-ing, within 20 days from the date of receipt of this Order,what steps Respondent has taken to comply herewith.103IT IS ORDERED that all allegations of the complaint whichhave not been sustained be dismissed.IT IS FURTHER ORDERED that the election in Case I I-RC-3274 isset asideand that proceeding is hereby vacated.103 In the event that this recommended Order is adopted by the Board,after exceptions are filed,this provision shall be modified to read."Notifythe Regional Director for Region 11, in writing,within 20 days from the dateof this Order,what steps Respondent has taken to comply herewith "APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self organizationTo form, loin or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or other aidor protection; andTo refrain from any or all these things.WE WILL NOT do anything that interferes with theserights.WE WILL NOT discharge employees or otherwise dis-criminate against them because of their interest in orprotected activities on behalf of International Ladies'Garment Workers' Union, AFL-CIO, or any other un-ion.WE WILL NOT try to impress upon you the futility ofbargaining with us through a union or threaten that ifwe have to bargain with a union, we will engage inbargaining tactics that may result in yourlosing someof your present benefits or that you will lose your reem-ployment rights if you strike and yourjobs are filled bypermanent replacements.WE WILL NOT threaten to discharge employees forunion activity.WE WILL NOT ask you how you feel about a unionor warn you to stay away from union representativesor give the impression that we are keeping a watch onemployee union activities.WE WILL bargain, upon request, with InternationalLadies' Garment Workers' Union, AFL-CIO, as theexclusive representative of the employees in the unit 152DECISIONS OF NATIONALLABOR RELATIONS BOARDdescribed below with respect of wages, hours, and allother terms and conditions of employment, and, if anagreementis reached, embody it in a signed contract.The unit is:All production and maintenance employees at ourYork, South Carolina, plant, including laboratorytechnicians and plant clericals, but excluding officeclerical employees, professional employees,guardsand supervisors as defined in the Act.WE WILL offer to reinstate Grace Shillinglaw andArthur Burgess to their old jobs or, if such jobs no long.-Or exist, to substantially equivalent jobs, and WE WILLmake them whole for anyearningslost by them as aresult of their discharge on February 8, 1971.All our employees are free to belong or not to belongto International Ladies' Garment Workers' Union, AFL-CIO.TEXTRON, INC(Employer)DatedBy(Representative)(Title)Route 5APPENDIX BtoTextronplantA321bypassThis is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,1624 Wachovia Building, 301 North Main Street, Winston-Salem,North Carolina 27101, Telephone 919-723-9211,Extension 360.WD,todowntown York